
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2


EXECUTED DOCUMENT

PURCHASE AGREEMENT

Dated as of May 30, 2008

by and between

VERTEX PHARMACEUTICALS INCORPORATED

and

FOSAMPRENAVIR ROYALTY, L.P.

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
 
  Page

--------------------------------------------------------------------------------

ARTICLE I
DEFINITIONS    
Section 1.01.
Definitions
 
1 ARTICLE II
PURCHASE AND SALE OF THE PURCHASED INTEREST    
Section 2.01.
Purchase and Sale
 
6 Section 2.02. Entitlement to Payments   6 Section 2.03. Purchase Price   7
Section 2.04. No Assumed Obligations   7 Section 2.05. Excluded Assets   7
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF VERTEX
 
 
Section 3.01.
Organization
 
8 Section 3.02. Corporate Authorization   8 Section 3.03. Governmental and Third
Party Authorization   8 Section 3.04. Ownership   8 Section 3.05. Solvency   8
Section 3.06. No Litigation   9 Section 3.07. Compliance with Laws   9
Section 3.08. No Conflicts   10 Section 3.09. Broker's Fees   10 Section 3.10.
Patent Rights   10 Section 3.11. Regulatory Approval, Manufacturing and
Marketing   11 Section 3.12. Subordination   12 Section 3.13. License Agreement
and Pfizer Agreement   12 Section 3.14. Set-off and Other Sources of Royalty
Reduction   13 Section 3.15. UCC Representations and Warranties   14
Section 3.16. Taxes   14 Section 3.17. Field of Use   14 Section 3.18.
Disclosure   14
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
 
Section 4.01.
Organization
 
14 Section 4.02. Authorization   14 Section 4.03. Governmental and Third Party
Authorization   15 Section 4.04. Broker's Fees   15 Section 4.05. No Conflicts  
15 Section 4.06. Access to Information   15 Section 4.07. No Litigation   15
Section 4.08. Funds Available   16


i

--------------------------------------------------------------------------------




ARTICLE V
COVENANTS
 
 
Section 5.01.
Books and Records
 
16 Section 5.02. Confidentiality; Public Announcement   16 Section 5.03.
Quarterly Certificates   17 Section 5.04. Best Efforts; Further Assurance   18
Section 5.05. Payments to Vertex on Account of the Purchased Interest   18
Section 5.06. License Agreement and Pfizer Agreement   19 Section 5.07.
Termination of License Agreement   22 Section 5.08. Audits   22 Section 5.09.
Notice   23 Section 5.10. Sale of HIV Protease Inhibitor   23
ARTICLE VI
THE CLOSING; CONDITIONS TO CLOSING
 
 
Section 6.01.
Closing
 
23 Section 6.02. Conditions Applicable to the Purchaser in Closing   24
Section 6.03. Conditions Applicable to Vertex in Closing   25
ARTICLE VII
TERMINATION
 
 
Section 7.01.
Termination Date
 
25 Section 7.02. Effect of Termination   25
ARTICLE VIII
MISCELLANEOUS
 
 
Section 8.01.
Survival
 
26 Section 8.02. Specific Performance   26 Section 8.03. Notices   26
Section 8.04. Successors and Assigns   28 Section 8.05. Indemnification   28
Section 8.06. Independent Nature of Relationship   30 Section 8.07. Tax   30
Section 8.08. Entire Agreement   31 Section 8.09. Governing Law   31
Section 8.10. Waiver of Jury Trial   31 Section 8.11. Severability   32
Section 8.12. Counterparts; Effectiveness   32 Section 8.13. Amendments; No
Waivers   32 Section 8.14. Interpretation   32

ii

--------------------------------------------------------------------------------



EXHIBITS AND SCHEDULES

EXHIBITS

Exhibit A —   Form of Bill of Sale Exhibit B —   Form of Legal Opinion of
Vertex's Counsel Exhibit C —   Form of GSK Direction Exhibit D —   Form of
GSK/Pfizer Instruction
SCHEDULES
 
 
 
Schedule 3.10(a)
—
 
Patent Rights Schedule 3.10(d) —   Patent Rights—Interference, Opposition,
Invalidity or Nullity Proceedings Schedule 3.10(f) —   Patent
Rights—Infringement Schedule 3.11(b) —   Fosamprenavir Regulatory Approvals
Schedule 3.13(e) —   Waiver of Rights or Defaults under the License Agreement or
the Pfizer Agreement

iii

--------------------------------------------------------------------------------



PURCHASE AGREEMENT

        PURCHASE AGREEMENT (this "Agreement") is made and entered into as of
May 30, 2008 by and between Vertex Pharmaceuticals Incorporated, a Massachusetts
corporation ("Vertex"), and Fosamprenavir Royalty, L.P., a Delaware limited
partnership (the "Purchaser").

        WHEREAS, Vertex has the right to receive royalties based on Net Sales of
the Products in the Territory under the License Agreement; and

        WHEREAS, Vertex wishes to sell, assign, convey and transfer to the
Purchaser, and the Purchaser wishes to purchase, acquire and accept from Vertex,
the Purchased Interest, upon and subject to the terms and conditions hereinafter
set forth;

        NOW, THEREFORE, in consideration of the mutual covenants, agreements
representations and warranties set forth herein, the parties hereto agree as
follows:

ARTICLE I
DEFINITIONS

Section 1.01.    Definitions.

        The following terms, as used herein, shall have the following meanings:

        "Adverse Effect" shall have the meaning set forth in Section 3.07.

        "Affiliate" shall mean any Person that directly, or indirectly through
one or more intermediaries, controls, is controlled by, or is under common
control with another Person. For purposes of this definition, "control" shall
mean the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.

        "Agreement" shall have the meaning set forth in the preamble.

        "Bankruptcy Event" shall mean the occurrence of any of the following:

          (i)  Vertex or any of its Subsidiaries shall commence any case,
proceeding or other action (a) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, relief of debtors or the like, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (b) seeking appointment of a receiver, trustee, custodian or other
similar official for it or for all or any portion of its assets, or Vertex or
any of its Subsidiaries shall make a general assignment for the benefit of its
creditors; or

         (ii)  there shall be commenced against Vertex or any of its
Subsidiaries any case, proceeding or other action of a nature referred to in
clause (i) above which remains undismissed, undischarged or unbonded for a
period of ninety (90) calendar days; or

        (iii)  there shall be commenced against Vertex or any of its
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against (a) all or any
substantial portion of its assets and/or (b) the Royalties, which results in the
entry of an order for any such relief which shall not have been vacated,
discharged, stayed, satisfied or bonded pending appeal within forty-five
(45) calendar days from the entry thereof; or

        (iv)  Vertex or any of its Subsidiaries shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii) or (iii) above.

        "Bill of Sale" shall mean the Bill of Sale pursuant to which Vertex
shall sell, assign, transfer and convey to the Purchaser all of its rights,
title and interests in and to the Purchased Interest purchased, acquired and
accepted hereunder, which Bill of Sale shall be substantially in the form of
Exhibit A.

        "Business Day" shall mean any day other than a Saturday, a Sunday, any
day which is a legal holiday under the laws of the State of New York or The
Commonwealth of Massachusetts, or any day

--------------------------------------------------------------------------------




on which banking institutions located in the State of New York or The
Commonwealth of Massachusetts are authorized or required by law or other
governmental action to close.

        "Closing" shall have the meaning set forth in Section 6.01.

        "Closing Date" shall have the meaning set forth in Section 6.01.

        "Confidential Information" shall mean, as it relates to Vertex and its
Affiliates, the Products and the Patent Rights, all information (whether written
or oral, or in electronic or other form) furnished after the date of this
Agreement concerning, or relating in any way, directly or indirectly, to the
Purchased Interest or the Royalties, including, without limitation, (i) any
license, sublicense, assignment, product development, royalty, sale, supply or
other agreements (including, without limitation, the License Agreement and the
Pfizer Agreement) involving or relating in any way, directly or indirectly, to
the Purchased Interest, the Royalties or the intellectual property, compounds or
Products giving rise to the Purchased Interest, and including all terms and
conditions thereof and the identities of the parties thereto, (ii) any reports,
data, materials or other documents of any kind relating in any way, directly or
indirectly, to Vertex, the Purchased Interest, the Royalties or the intellectual
property, compounds or products giving rise to the Purchased Interest, and
including reports, data, materials or other documents of any kind delivered
pursuant to or under any of the agreements referred to in clause (i), and
(iii) any inventions, devices, improvements, formulations, discoveries,
compositions, ingredients, patents, patent applications, know-how, processes,
trial results, research, developments or any other intellectual property, trade
secrets or information involving or relating in any way, directly or indirectly,
to the Purchased Interest or the compounds or products giving rise to the
Purchased Interest. Notwithstanding the foregoing definition, Confidential
Information shall not include information that is (i) already in the public
domain at the time the information is disclosed, (ii) lawfully obtainable from
other sources, (iii) required to be disclosed in any document to be filed with
any Governmental Authority or (iv) required to be disclosed by court or
administrative order or under securities laws, rules and regulations applicable
to Vertex or the Purchaser or their respective Affiliates, as the case may be,
or pursuant to the rules and regulations of any stock exchange or stock market
on which securities of Vertex or the Purchaser or their respective Affiliates
may be listed for trading.

        "Defaulting Party" shall have the meaning set forth in Section 5.06(d).

        "Discrepancy" shall have the meaning set forth in Section 2.02(b).

        "Dispute" or "Disputes" shall have the meaning set forth in
Section 3.10(e).

        "EMEA" shall mean the European Medicines Agency, or any successor
agency.

        "Excluded Liabilities and Obligations" shall have the meaning set forth
in Section 2.04.

        "FDA" shall mean the United States Food and Drug Administration and any
successor agency thereto.

        "Field" shall have the meaning set forth in the License Agreement.

        "Governmental Authority" shall mean any government, court, regulatory or
administrative agency or commission, or other governmental authority, agency or
instrumentality, whether foreign, federal, state or local (domestic or foreign),
including each Patent Office, the FDA, the EMEA and any other government
authority in any country.

        "GSK" shall mean SmithKline Beecham Corporation (an Affiliate of
GlaxoSmithKline plc), a North Carolina corporation, including its successors,
assigns and Affiliates.

        "GSK Direction" shall have the meaning set forth in Section 6.02(h).

        "GSK/Pfizer Instruction" shall have the meaning set forth in
Section 6.02(h).

2

--------------------------------------------------------------------------------



        "Indenture" shall mean the Indenture, dated as of May 30, 2008, by and
between the Purchaser and U.S. Bank National Association, as initial Trustee of
the Notes described therein.

        "Information Memorandum" shall mean the Confidential Information
Memorandum of Vertex dated May 29, 2008.

        "Knowledge" shall mean, with respect to Vertex, the knowledge of any of
the following officers or employees of Vertex: the Chief Executive Officer; the
Chief Medical Officer; the General Counsel; the Chief Scientific Officer; the
Chief Financial Officer; the Chief Commercial Officer; the Chief Patent Counsel;
the Vice President and Corporate Controller; the Vice President, Business and
Corporate; the Deputy General Counsel; and the Assistant Chief Patent Counsel.
An individual will be deemed to have "knowledge" of a particular fact or other
matter if (i) such individual has or at any time had actual knowledge of such
fact or other matter or (ii) a prudent individual could be expected to discover
or otherwise become aware of such fact or other matter in the course of
conducting a reasonably diligent review concerning the existence thereof with
each employee of Vertex or any of its Subsidiaries who, at the date of this
Agreement, reports directly to such individual and who (x) has responsibilities
or (y) would reasonably be expected to have actual knowledge of circumstances or
other information, in each case, that would reasonably be expected to be
pertinent to such fact or other matter. Notwithstanding anything in this
definition to the contrary, Vertex will be deemed to have knowledge of any fact
or matter of which it has received written notice (whether in hard copy, digital
or electronic format).

        "License Agreement" shall mean the HIV Protease Program License
Agreement between Vertex and Burroughs Wellcome Co. (now GSK) effective
December 16, 1993, as amended by a written amendment executed by Vertex and GSK
effective as of October 21, 2003, together with (i) the Side Agreement and
(ii) except as otherwise expressly set forth herein, any new, substitute or
amended agreement relating to the Licensed Products, the Patent Rights or other
intellectual property rights of Vertex relating to the Licensed Products;
provided, however, that solely for purposes of definitions in this Agreement
which are incorporated by reference from the License Agreement, references to
the License Agreement shall refer to the License Agreement as in effect on the
date hereof. The term "License Agreement" shall include all rights that arise
therefrom and relate thereto.

        "Licensed Product" shall have the meaning set forth in the License
Agreement.

        "Lien" shall mean any lien, hypothecation, charge, instrument, license,
preference, priority, security agreement, security interest, mortgage, option,
privilege, pledge, liability, covenant or order, or any encumbrance, right or
claim of any other Person of any kind whatsoever whether choate or inchoate,
filed or unfiled, noticed or unnoticed, recorded or unrecorded, contingent or
non-contingent, material or non-material, known or unknown; provided, however,
that this term shall not include (i) the licenses granted by Vertex to GSK and
by GSK to Vertex pursuant to the License Agreement, as in existence on the date
hereof, and (ii) the license granted by Monsanto Company and G.D. Searle & Co.
(collectively, now Pfizer) to each of Vertex and GSK pursuant to the Pfizer
Agreement, as in effect on the date hereof.

        "Losses" shall mean, collectively, any and all claims, damages, losses,
judgments, liabilities, costs and expenses (including reasonable expenses of
investigation and reasonable attorneys' fees and expenses), excluding punitive
damages, except to the extent punitive damages are paid to a third party.

        "Material Adverse Effect" shall mean a material adverse effect on
(i) the legality, validity or enforceability of any of the Transaction
Documents, the License Agreement, the Pfizer Agreement or the back-up security
interest granted pursuant to Section 2.01(d); (ii) the right or ability of
Vertex (or any permitted assignee) to perform any of its obligations under any
of the Transaction Documents, the License Agreement, the Pfizer Agreement or the
Side Agreement or to consummate the transactions contemplated hereunder or
thereunder; (iii) the rights or remedies of the Purchaser under any of the

3

--------------------------------------------------------------------------------




Transaction Documents; (iv) the right or ability of the Purchaser to receive any
Royalties or the timing, amount or duration of such Royalties; (v) the Purchased
Interest; or (vi) the Patent Rights.

        "Net Sales" shall have the meaning set forth in the License Agreement.

        "New Arrangement" shall have the meaning set forth in Section 5.07(a).

        "Patent Office" shall mean the applicable patent office, including the
United States Patent and Trademark Office and any comparable foreign patent
office, for any Patent Rights.

        "Patent Rights" shall mean the patents and patent applications licensed
by Vertex to GSK under the License Agreement that generically or specifically
claim and cover a Product or that are otherwise necessary or useful in the
manufacture, use, sale or importation of a Product.

        "Permitted Amendment" shall mean any amendment or amendments to the
License Agreement which only (i) deletes all or a part of Section 13.16
therefrom, and/or (ii) excludes from the coverage of the License Agreement and
the license rights under the granting clause thereof (a) products that do not
constitute Products, and (b) any intellectual property that is neither necessary
nor useful in connection with the manufacture, marketing, use, sale or
importation of a Product.

        "Permitted Set-off " shall mean any Set-off expressly permitted under
Section 5.3.5 of the License Agreement or paragraph five of the Side Agreement.

        "Person" shall mean an individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, but not
including a Governmental Authority.

        "Pfizer" shall mean Pfizer, Inc., a Delaware corporation, and its
successors and assigns.

        "Pfizer Account" shall have the meaning set forth in Section 5.05(h).

        "Pfizer Agreement" shall mean the License Agreement among Vertex, Glaxo
Wellcome, Inc. (now GSK), Monsanto Company and G.D. Searle & Co. (collectively,
now Pfizer) dated as of June 28, 1996, as in effect on the date of this
Agreement.

        "Pfizer Party" or "Pfizer Parties" shall mean Monsanto Company and G.D.
Searle & Co. (collectively, now Pfizer), and their respective Affiliates.

        "Products" shall mean amprenavir and fosamprenavir.

        "Purchased Interest" shall mean, collectively, (i) an undivided 100%
interest in the right to receive all of the Royalties and (ii) to the extent
transferable or assignable by Vertex, without the consent of GSK, pursuant to
the terms of the License Agreement, as in existence on the date hereof, (A) the
right to sue third parties for actual or threatened infringement of the Patent
Rights, (B) the right to transfer or assign entitlement to the Royalties to
third parties and (C) the right to disapprove of an assignment of the License
Agreement by GSK.

        "Purchase Price" shall have the meaning set forth in Section 2.03.

        "Purchaser" shall have the meaning set forth in the preamble.

        "Purchaser Account" shall have the meaning set forth in Section 5.05(c).

        "Purchaser Indemnified Party" shall have the meaning set forth in
Section 8.05(a).

        "Regulatory Agency" shall mean a Governmental Authority with
responsibility for the approval of the marketing and sale of pharmaceuticals in
any country or other regulation of pharmaceuticals.

        "Regulatory Approvals" shall mean, collectively, all regulatory
approvals, registrations, certificates, authorizations, permits and supplements
thereto, as well as associated materials (including the product dossier)
pursuant to which the Products may be marketed, sold and distributed in a
jurisdiction, issued by the appropriate Regulatory Agency.

4

--------------------------------------------------------------------------------



        "Royalty" or "Royalties" shall mean (i) all amounts due or paid to
Vertex or any of its Affiliates as a result of the sale of any and all Products
in the Territory, and attributable to the period commencing on the Royalties
Commencement Date (after payment of all amounts owing to Pfizer pursuant to the
Pfizer Agreement in accordance with the GSK/Pfizer Instruction), including,
without limitation, all amounts due or paid to Vertex or any of its Affiliates
in lieu thereof and all payments due or paid to Vertex or any of its Affiliates
under Section 5.3 (whether based upon sales of the Products in the Territory or
otherwise), Section 5.5 and Section 5.6 of the License Agreement, in any case,
with respect to the period commencing on the Royalties Commencement Date;
(ii) all indemnity payments, recoveries, damages or award or settlement amounts
paid to Vertex or any of its Affiliates by any third party and arising out of or
relating to the Patent Rights or the Vertex Technical Information in the Field
or as a result of a breach by any Person of the License Agreement, the Pfizer
Agreement or the Side Letter with respect thereto, including pursuant to
Section 5.06(c), (d) or (e); (iii) all amounts paid or payable to Vertex or any
of its Affiliates by one or more third party licensees or sublicensees under any
New Arrangement; (iv) all other amounts paid by GSK, any Pfizer Party, any
Sublicensee or any other Person arising out of or related to or resulting from
the Patent Rights; (v) all accounts (as defined under the New York Uniform
Commercial Code) evidencing the rights to the payments and amounts described
herein; and (vi) all proceeds (as defined under the New York Uniform Commercial
Code) of any of the foregoing. Notwithstanding the foregoing, "Royalty" or
"Royalties" shall not include (i) expense reimbursements under Section 8.2 of
the License Agreement; (ii) product liability indemnity payments made under
Section 12.2(i) of the License Agreement or (iii) any Permitted Set-off, solely
to the extent that such Permitted Set-off arises out of or relates to any events
occurring or actions taken after the Royalties Commencement Date.

        "Royalties Commencement Date" shall mean April 1, 2008.

        "Section 5.4 Report" shall have the meaning set forth in Section 5.03.

        "Set-off " shall mean any set-off, rescission, counterclaim, reduction,
deduction or defense.

        "Side Agreement" shall mean the letter agreement, entitled "Re:
Settlement of G.D. Searle & Co. Matter, and Revisions to the License Agreement
(as hereinafter defined)", between Vertex and GSK, dated June 28, 1996.

        "Sublicensee" shall mean any sublicensee of GSK under the License
Agreement.

        "Subsidiary" or "Subsidiaries" shall mean with respect to any Person
(i) any corporation of which the outstanding capital stock having at least a
majority of votes entitled to be cast in the election of directors (or, if there
are no such voting interests, 50% or more of the equity interests) under
ordinary circumstances shall at the time be owned, directly or indirectly, by
such Person or by another subsidiary of such Person or (ii) any other Person of
which at least a majority voting interest (or, if there are no such voting
interests, 50% or more of the equity interests) under ordinary circumstances is
at the time owned, directly or indirectly, by such Person or by another
subsidiary of such Person.

        "Termination Notice" shall have the meaning set forth in
Section 5.07(a).

        "Territory" shall have the meaning set forth in the License Agreement.

        "Transaction Documents" shall mean, collectively, this Agreement, the
Bill of Sale, the GSK Direction and the GSK/Pfizer Instruction.

        "UCC" shall mean the Uniform Commercial Code as in effect from time to
time in The Commonwealth of Massachusetts; provided, however, that, if, with
respect to any financing statement or by reason of any provisions of law, the
perfection or the effect of perfection or non-perfection of the back-up security
interest granted pursuant to Section 2.01(d) is governed by the Uniform
Commercial Code as in effect in a jurisdiction of the United States other than
The Commonwealth of Massachusetts, then "UCC" shall mean the Uniform Commercial
Code as in effect from time to time

5

--------------------------------------------------------------------------------




in such other jurisdiction for purposes of the provisions of this Agreement and
any financing statement relating to such perfection or effect of perfection or
non-perfection.

        "Vertex" shall have the meaning set forth in the preamble and shall,
when used with respect to the definitions of Net Sales, Royalty, Royalties,
Patent Rights and other similar terms, include its Subsidiaries and joint
ventures.

        "Vertex Account" has the meaning set forth in Section 5.05(f).

        "Vertex Indemnified Party" shall have the meaning set forth in
Section 8.05(b).

        "Vertex Technical Information" shall have the meaning set forth in the
License Agreement.

ARTICLE II
PURCHASE AND SALE OF THE PURCHASED INTEREST

Section 2.01.    Purchase and Sale.

        (a)   Subject to the terms and conditions of this Agreement, on the
Closing Date Vertex shall sell, assign, transfer and convey to the Purchaser and
the Purchaser shall purchase, acquire and accept all of Vertex's right, title
and interest in and to the Purchased Interest free and clear of any and all
Liens, other than those created in favor of the Purchaser by the Transaction
Documents.

        (b)   Vertex and the Purchaser intend and agree that the sale,
assignment, transfer and conveyance of the Purchased Interest under this
Agreement shall be, and is, a true, absolute and irrevocable assignment and sale
by Vertex to the Purchaser of the Purchased Interest and that such assignment
and sale shall provide the Purchaser with the full benefits of ownership of the
Purchased Interest. Neither Vertex nor the Purchaser intends the transactions
contemplated hereunder to be, or for any purpose characterized as, a loan from
the Purchaser to Vertex. Vertex waives any right to contest or otherwise assert
that this Agreement is other than a true, absolute, and irrevocable sale and
assignment by Vertex to the Purchaser of the Purchased Interest under applicable
law, which waiver shall be enforceable against Vertex in any bankruptcy or
insolvency proceeding relating to Vertex.

        (c)   Vertex hereby consents to the Purchaser recording and filing, at
the Purchaser's sole cost and expense, financing statements in the appropriate
filing offices under the UCC (and continuation statements with respect to such
financing statements when applicable) meeting the requirements of applicable law
in such manner and in such jurisdictions as are necessary or appropriate to
evidence the purchase, acquisition and acceptance by the Purchaser of the
Purchased Interest and to perfect the security interest in the Purchased
Interest granted by Vertex to the Purchaser pursuant to Section 2.01(d).

        (d)   Notwithstanding that Vertex and the Purchaser expressly intend for
the sale, transfer, assignment and conveyance of the Purchased Interest to be a
true and absolute sale and assignment, Vertex hereby grants, conveys, pledges
and assigns to the Purchaser, as security for its obligations created hereunder
in the event that the transfer contemplated by this Agreement is held not to be
a sale, a first priority security interest in and to all of Vertex's right,
title and interest in, to and under the Purchased Interest.

Section 2.02.    Entitlement to Payments.

        The Purchaser shall be entitled to receive the following transfers and
payments in respect of the Purchased Interest:

        (a)   Vertex agrees that the Purchaser is entitled to the Purchased
Interest and may enforce such entitlement directly against GSK pursuant to the
License Agreement and, notwithstanding any claim or Set-off which Vertex may
have against the Purchaser or which GSK may have against Vertex, Vertex agrees
and will use its best efforts to ensure (including taking such actions as the

6

--------------------------------------------------------------------------------



Purchaser shall reasonably request) that GSK remits all payments GSK is required
to pay to Vertex under the License Agreement with respect to the Purchased
Interest directly to the Purchaser (and/or to an assignee of the Purchaser),
pursuant to the GSK Direction. The Purchaser acknowledges and agrees that the
payments to be made by GSK with respect to the Purchased Interest will not
include the amounts required to be paid to Pfizer under the terms of the Pfizer
Agreement (or, in lieu thereof, such lesser amounts which shall be required to
be paid to Pfizer pursuant to any amendment or supplement thereto or any
agreement substituted therefor), which amounts shall be deducted from the
amounts payable to Vertex and shall be paid directly to Pfizer pursuant to the
GSK/Pfizer Instruction.

        (b)   Except as set forth in Section 2.02(c), for avoidance of doubt,
the parties understand and agree that if GSK fails to pay any Royalties when
Vertex or the Purchaser reasonably believes such Royalties are due under the
License Agreement (each such unpaid amount, a "Discrepancy"), and if such
Discrepancy is not the result of a default or breach by Vertex under the License
Agreement, then Vertex shall not be obligated to pay to the Purchaser or
otherwise compensate or make the Purchaser whole with respect to any such
Discrepancy so long as Vertex is in compliance with the provisions of this
Agreement; provided, however, that nothing in this Section 2.02 (b) shall limit
or affect in any respect the rights of any Purchaser Indemnified Party under
Section 8.05.

        (c)   Vertex agrees that it will promptly pay to the Purchaser the
amount of any Permitted Set-off by GSK against any Royalties to the extent that
such Permitted Set-off arises out of or relates to any period prior to the
Royalties Commencement Date or to any events occurring or actions taken prior to
the Royalties Commencement Date.

Section 2.03.    Purchase Price.

        In full consideration for the sale, assignment, transfer and conveyance
of the Purchased Interest, and subject to the terms and conditions set forth
herein, including the conditions set forth in Article VI, the Purchaser shall
pay to Vertex, or its designee, on the Closing Date, the sum of U.S.
$160 million, by wire transfer to an account designated in writing by Vertex at
least two (2) Business Days prior to the Closing Date (the "Purchase Price").

Section 2.04.    No Assumed Obligations.

        Notwithstanding any provision in this Agreement or any other writing to
the contrary, the Purchaser is purchasing, acquiring and accepting only the
Purchased Interest and is not assuming any liability or obligation of Vertex or
any of its Affiliates of whatever nature, whether presently in existence or
arising or asserted hereafter, whether under the License Agreement, the Pfizer
Agreement (including any obligation to pay any amounts to, or accept any Set-off
(other than a Permitted Set-off) by, any Pfizer Party, GSK or any of its
Affiliates), or any Transaction Document or otherwise, except as expressly
provided in Section 5.05(d). All such liabilities and obligations shall be
retained by and remain obligations and liabilities of Vertex or its Affiliates
(the "Excluded Liabilities and Obligations").

Section 2.05.    Excluded Assets.

        The Purchaser does not, by purchase, acquisition or acceptance of the
rights granted hereunder or otherwise pursuant to any of the Transaction
Documents, purchase, acquire or accept any assets or contract rights of Vertex
under the License Agreement or the Pfizer Agreement, other than the Purchased
Interest, or any other assets of Vertex.

7

--------------------------------------------------------------------------------



ARTICLE III
REPRESENTATIONS AND WARRANTIES OF VERTEX

        Vertex hereby represents and warrants to the Purchaser as of the date
first written above and the Closing Date, the following:

Section 3.01.    Organization.

        Vertex is a corporation duly incorporated, validly existing and in good
standing under the laws of The Commonwealth of Massachusetts, and has all
corporate powers and all licenses, authorizations, consents and approvals of all
Governmental Authorities required to carry on its business as now conducted and
to execute and deliver, and perform its obligations under the Transaction
Documents and to exercise its rights and to perform its obligations under the
License Agreement. Vertex is duly qualified to do business as a foreign
corporation and is in good standing in every jurisdiction in which the failure
to do so could reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect. Neither the Purchaser nor any of its
partners, members or controlling Persons, is an Affiliate of Vertex or any
Subsidiary of Vertex.

Section 3.02.    Corporate Authorization.

        Vertex has all necessary corporate power and authority to enter into,
execute and deliver the Transaction Documents and to perform all of the
obligations to be performed by it hereunder and thereunder and to consummate the
transactions contemplated hereunder and thereunder. The Transaction Documents
have been, or will be, when executed, duly authorized, executed and delivered by
Vertex and each Transaction Document constitutes, or will constitute, when
executed, the legal, valid and binding obligation of Vertex, enforceable against
Vertex in accordance with its respective terms, subject, as to enforcement of
remedies, to bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors' rights generally or general equitable principles.

Section 3.03.    Governmental and Third Party Authorization.

        The execution and delivery by Vertex of the Transaction Documents, and
the performance by Vertex of its obligations and the consummation of any of the
transactions contemplated hereunder and thereunder, do not require any consent,
approval, license, order, authorization, or declaration from, notice to, action
or registration by, or filing with any Governmental Authority or any other
Person, except for the filing of proper financing statements under the UCC and
the filing of a Current Report on Form 8-K with the Securities and Exchange
Commission.

Section 3.04.    Ownership.

        Vertex is the exclusive owner of the entire right, title (legal and
equitable) and interest in and to the Purchased Interest, the Royalties and the
Patent Rights, including the right to sue and recover for past and future
infringement of the Patent Rights, free and clear of all Liens. Vertex has duly
and legally filed or applied for registration for its ownership interest in the
patents included in the Patent Rights in the appropriate agencies in the
jurisdictions set forth on Schedule 3.10(a), and Vertex is the exclusive "owner
of record" of the Patent Rights in each such jurisdiction. Upon the sale,
assignment, transfer and conveyance by Vertex of the Purchased Interest to the
Purchaser, the Purchaser will acquire good and marketable title to the Purchased
Interest free and clear of all Liens, other than Liens in favor of the
Purchaser.

Section 3.05.    Solvency.

        Upon consummation of the transactions contemplated by the Transaction
Documents (i) the fair saleable value of Vertex's assets will be greater than
the sum of its debts and other obligations,

8

--------------------------------------------------------------------------------



including contingent liabilities, (ii) the present fair saleable value of
Vertex's assets will be greater than the amount that would be required to pay
its probable liabilities on its existing debts and other obligations, including
contingent liabilities, as they become absolute and matured, (iii) Vertex will
be able to realize upon its assets and pay its debts and other obligations,
including contingent obligations, as they mature, (iv) Vertex will not have
unreasonably small capital with which to engage in its business, and (v) Vertex
will not incur, nor does it have present plans or intentions to incur, debts or
other obligations or liabilities beyond its ability to pay such debts or other
obligations or liabilities as they become absolute and matured.

Section 3.06.    No Litigation.

        Except as otherwise disclosed in the Schedules to Section 3.10 hereof,
there is no (i) action, suit, arbitration proceeding, claim, investigation or
other proceeding (whether civil, criminal, administrative, investigative, or
informal) pending or, to the Knowledge of Vertex, threatened by or against
Vertex or any of its Subsidiaries or, to the Knowledge of Vertex, pending or
threatened by or against GSK or any of its Sublicensees, at law or in equity, or
(ii) inquiry or investigation (whether civil, criminal, administrative,
investigative, or informal) by or before a Governmental Authority pending or, to
the Knowledge of Vertex, threatened against Vertex or any of its Subsidiaries
or, to the Knowledge of Vertex, pending or threatened against GSK or any of its
Sublicensees, which, in each case with respect to clause (i) or (ii), (A) if
adversely determined, could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect or (B) challenges, or may have the
effect of preventing, delaying, making illegal, or otherwise interfering with,
any of the transactions contemplated by any of the Transaction Documents. To the
Knowledge of Vertex, and other than with respect to the matters included within
Section 3.10, as to which specific representations and warranties have been
negotiated (the intent of the parties being that any matter within the scope of
Section 3.10 is not to be covered by the representation and warranty made in
this sentence), no event has occurred or circumstance exists that may give rise
to or serve as a basis for the commencement of any such action, suit,
arbitration, claim, investigation, proceeding or inquiry.

Section 3.07.    Compliance with Laws.

        None of Vertex or any of its Subsidiaries is (i) in violation of, or has
violated, or to the Knowledge of Vertex, is under investigation with respect to,
or has been threatened to be charged with or been given notice of any violation
of, any law, rule, ordinance or regulation of, or any judgment, order, writ,
decree, permit or license granted, issued or entered by, any Governmental
Authority or (ii) subject to any judgment, order, writ, decree, permit or
license granted, issued or entered by any Governmental Authority, in each case,
that could reasonably be expected to, individually or in the aggregate,
adversely affect, in any respect, (A) the legality, validity or enforceability
of any of the Transaction Documents, the License Agreement, the Pfizer
Agreement, the Side Agreement or the back-up security interest granted pursuant
to Section 2.01(d), (B) the right or ability of Vertex (or any permitted
assignee) to perform any of its obligations under any of the Transaction
Documents, the License Agreement, the Pfizer Agreement or the Side Letter or to
consummate the transactions contemplated hereunder or thereunder, (C) the rights
or remedies of the Purchaser under any of the Transaction Documents, (D) the
right or ability of the Purchaser to receive any Royalties or the timing, amount
or duration of such Royalties, (E) the Purchased Interest or (F) the Patent
Rights (an "Adverse Effect"). To the Knowledge of Vertex, and other than with
respect to any matters within the scope of Section 3.10 or Section 3.11, as to
which specific representations and warranties have been negotiated (the intent
of the parties being that any matter within the scope of either Section 3.10 or
Section 3.11 is not to be covered by the representation and warranty made in
this sentence), no event has occurred or circumstance exists that (with or
without notice or lapse of time, or both) may constitute or result in a
violation by Vertex or any of its Subsidiaries of, or a failure on the part of
Vertex or any of its Subsidiaries to comply with, any such law, rule, ordinance
or regulation of, or any judgment, order,

9

--------------------------------------------------------------------------------



writ, decree, permit or license granted, issued or entered by, any Governmental
Authority, in each case, that could reasonably be expected to result,
individually or in the aggregate, in an Adverse Effect.

Section 3.08.    No Conflicts.

        (a)   Neither the execution and delivery of any of the Transaction
Documents nor the performance or consummation of the transactions contemplated
hereby and thereby will: (i) contravene, conflict with, result in a breach or
violation of, constitute a default (with or without notice or lapse of time, or
both) under, or accelerate the performance provided by, in any respects, (A) any
statute, law, rule, ordinance or regulation of any Governmental Authority, or
any judgment, order, writ, decree, permit or license of any Governmental
Authority, to which Vertex or any of its Subsidiaries or any of their respective
assets or properties may be subject or bound, (B) any contract, agreement,
commitment or instrument to which Vertex or any of its Subsidiaries is a party
or by which Vertex or any of its Subsidiaries or any of their respective assets
or properties is bound or committed, other than the License Agreement, the
Pfizer Agreement and the Side Agreement, or (C) any provisions of the
certificate of incorporation or by-laws (or other organizational or
constitutional documents) of Vertex or any of its Subsidiaries; (ii) give rise
to any additional right of termination, cancellation or acceleration of any
right or obligation of Vertex or any of its Subsidiaries or any other Person or
Governmental Authority; (iii) except as provided in the Transaction Documents,
result in the creation or imposition of any Lien on the Patent Rights, the
Products, the License Agreement, the Pfizer Agreement, the Side Agreement, the
Royalties or the Purchased Interest; or (iv) contravene, conflict with, result
in a breach or violation of, constitute a default (with or without notice or
lapse of time, or both) under, give to any other Person the right to terminate
(except pursuant to Section 11.2 of the License Agreement), or accelerate the
performance provided by, in any respects, any provision of the License
Agreement, the Pfizer Agreement or the Side Agreement; provided, however, that,
in the case of clause (i)(B), such contravention, conflict, breach, violation,
default or acceleration could reasonably be expected to result, individually or
in the aggregate, in a Material Adverse Effect.

        (b)   Vertex has not granted, nor does there exist, any Lien on the
License Agreement, the Pfizer Agreement, the Side Agreement, the Patent Rights
or the Purchased Interest. Except for the license granted by Vertex to GSK under
the License Agreement, there are no licenses, sublicenses, or other rights under
the Patent Rights that have been granted to any other Person or Governmental
Authority.

Section 3.09.    Broker's Fees.

        Vertex has not taken any action that would entitle any Person other than
Morgan Stanley & Co. Incorporated (whose fees shall be paid by Vertex) to any
commission or broker's fee in connection with the transactions contemplated by
the Transaction Documents.

Section 3.10.    Patent Rights.

        (a)   Schedule 3.10(a) sets forth an accurate and complete list of all
Patent Rights. For each of the Patent Rights listed on Schedule 3.10(a), Vertex
has indicated (i) the countries in which such patents are pending, allowed,
granted or issued, (ii) the patent number, and (iii) the scheduled expiration
date of the issued patents.

        (b)   To the Knowledge of Vertex, each issued claim and each claim that
has been allowed or granted by the appropriate Patent Office included in the
relevant Patent Rights that covers a Licensed Product and generates the
Royalties is valid and enforceable.

        (c)   There are no unpaid maintenance or renewal fees payable by Vertex
to any third party that currently are overdue for any of the Patent Rights. No
Patent Rights have lapsed or been

10

--------------------------------------------------------------------------------






abandoned, cancelled or expired. To the Knowledge of Vertex, each individual
associated with the filing and prosecution of the Patent Rights, including the
named inventors of the Patent Rights, has complied in all material respects with
all applicable duties of candor and good faith in dealing with any Patent
Office, including any duty to disclose to any Patent Office all information
known to be material to the patentability of each of the Patent Rights
(including any relevant prior art), in those jurisdictions where such duties
exist.

        (d)   Subsequent to the issuance of the Patent Rights, neither Vertex
nor, to the Knowledge of Vertex, GSK has filed any disclaimer or made or
permitted any other voluntary reduction in the scope of the Patent Rights. No
allowable or allowed subject matter of the Patent Rights is subject to any
competing conception claims of allowable or allowed subject matter of any patent
applications or patents of any third party and have not been the subject of any
interference, re-examination or opposition proceedings, except as set forth in
Schedule 3.10(d).

        (e)   Except as set forth in Schedule 3.10(d), to the Knowledge of
Vertex, there is no pending or threatened opposition, interference,
reexamination, injunction, claim, lawsuit, proceeding, hearing, investigation,
complaint, arbitration, mediation, demand, International Trade Commission
investigation, decree, or any other dispute, disagreement, or claim (each, a
"Dispute" and collectively, the "Disputes") challenging the legality, validity,
enforceability or ownership of any of the Patent Rights or which could give rise
to a credit against the payments due to Vertex under the License Agreement for
the use of the related Patent Rights. To the Knowledge of Vertex, there are no
Disputes by any third party against Vertex involving any Product. To the
Knowledge of Vertex, the Patent Rights are not subject to any outstanding
injunction, judgment, order, decree, ruling, change, settlement or other
disposition of a Dispute.

        (f)    Except as otherwise disclosed on Schedule 3.10(f), to the
Knowledge of Vertex, there is no pending or threatened, and no event has
occurred or circumstance exists that (with or without notice or lapse of time,
or both) could reasonably be expected to give rise to or serve as a basis for
any, action, suit, or proceeding, or any investigation or claim by any Person or
Governmental Authority to which Vertex or, to the Knowledge of Vertex, to which
GSK or any of its Affiliates or Sublicensees is or could be a party that claims
that the marketing, sale or distribution of either Product by GSK or any of its
Affiliates or Sublicensees pursuant to the License Agreement does or could
infringe on any patent or other intellectual property rights of any other Person
or Governmental Authority. To the Knowledge of Vertex, there are no pending
United States, international or foreign patent applications owned by any third
party that, if issued, would limit or prohibit, in any material respect, the
manufacture, use or sale of either Product by Vertex, GSK or any of their
respective sublicensees.

        (g)   Amprenavir and fosamprenavir are Licensed Products.

        (h)   To the Knowledge of Vertex, there is no third party infringing any
Patent Rights, nor has Vertex received any notice under the License Agreement of
infringement of any of the Patent Rights.

Section 3.11.    Regulatory Approval, Manufacturing and Marketing.

        (a)   To the Knowledge of Vertex, GSK has complied with its obligations
to develop the Products and seek and obtain Regulatory Approval for the Products
pursuant to the License Agreement.

        (b)   To the Knowledge of Vertex, the Product fosamprenavir has received
Regulatory Approval for marketing and distribution in the countries listed on
Schedule 3.11(b).

11

--------------------------------------------------------------------------------



Section 3.12.    Subordination.

        The claims and rights of the Purchaser created by any Transaction
Document in and to the Purchased Interest are not and shall not, at any time, be
subordinated to any creditor of Vertex or any other Person or Governmental
Authority.

Section 3.13.    License Agreement and Pfizer Agreement.

        (a)   Other than the License Agreement, the Pfizer Agreement and the
Transaction Documents, there is no contract, agreement or other arrangement
(whether written or oral) to which either Vertex or any of its Subsidiaries is a
party or by which any of their respective assets or properties is bound or
committed (i) which creates a Lien on, affects or otherwise relates to the
Purchased Interest, the License Agreement, the Pfizer Agreement, the Royalties
or the Patent Rights, or (ii) for which breach, nonperformance, cancellation or
failure to renew could reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect.

        (b)   Vertex has provided to the Purchaser an accurate and complete copy
of each of the License Agreement, the Pfizer Agreement, the Side Agreement and
each confidentiality agreement relating to any of the foregoing.

        (c)   The Pfizer Agreement is the legal, valid and binding obligation of
Vertex and, to the Knowledge of Vertex, GSK and the Pfizer Parties, enforceable
against Vertex and, to the Knowledge of Vertex, GSK and the Pfizer Parties in
accordance with its terms, subject, as to enforcement of remedies, to
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors' rights generally and general equitable principles. The execution,
delivery and performance of the Pfizer Agreement was and is within the corporate
powers of Vertex and, to the Knowledge of Vertex, GSK and the Pfizer Parties.
The Pfizer Agreement was duly authorized by all necessary action on the part of,
and validly executed and delivered by Vertex and, to the Knowledge of Vertex,
GSK and the Pfizer Parties. There is no breach or default, or event or
circumstance which upon notice or the passage of time, or both, could (i) give
rise to any breach or default, in the performance of the Pfizer Agreement by
Vertex or, to the Knowledge of Vertex, GSK or the Pfizer Parties or (ii) give to
GSK or the Pfizer Parties the right to terminate the Pfizer Agreement.

        (d)   The License Agreement is the legal, valid and binding obligation
of Vertex and, to the Knowledge of Vertex, GSK, enforceable against Vertex and,
to the Knowledge of Vertex, GSK in accordance with its terms, subject, as to
enforcement of remedies, to bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors' rights generally and general equitable
principles. The execution, delivery and performance of the License Agreement was
and is within the corporate powers of Vertex and, to the Knowledge of Vertex,
GSK. The License Agreement was duly authorized by all necessary action on the
part of, and validly executed and delivered by, Vertex and, to the Knowledge of
Vertex, GSK. Except as set forth on Schedule 3.13(e), there is no breach or
default, and no event has occurred or circumstance exists that (with or without
notice or lapse of time, or both) could (i) constitute or give rise to a breach
or default, in the performance of the License Agreement by Vertex or, to the
Knowledge of Vertex, GSK or (ii) give to GSK the right to terminate the License
Agreement (except pursuant to Section 11.2 thereof).

        (e)   Except as set forth on Schedule 3.13(e), Vertex has not waived any
rights or defaults under the License Agreement or the Pfizer Agreement that
adversely affects the Purchaser's rights and obligations under any of the
Transaction Documents.

        (f)    Vertex has not received any notice of GSK's, any Pfizer Party's
or any other Person's or Governmental Authority's (where applicable) intention
to terminate the License Agreement or the

12

--------------------------------------------------------------------------------






Pfizer Agreement, in whole or in part, or challenging the validity or
enforceability of the License Agreement or the Pfizer Agreement or the
obligation to pay the Royalties under the License Agreement, or that any of
Vertex, GSK, or the Pfizer Parties is in default of its obligations under the
License Agreement or the Pfizer Agreement. Vertex has no intention of
terminating the License Agreement or the Pfizer Agreement and has not given GSK
or the Pfizer Parties any notice of termination of the License Agreement or the
Pfizer Agreement, in whole or in part, including, without limitation, under
Section 2.4(b) of the License Agreement.

        (g)   Except as provided in the License Agreement and the Pfizer
Agreement, Vertex is not a party to any agreement providing for or permitting a
sharing of, or Set-off against, the Royalties payable under the License
Agreement to Vertex.

        (h)   The sale by Vertex of the Purchased Interest to the Purchaser will
not require the approval, consent, ratification, waiver, or other authorization
of GSK or any other Person or Governmental Authority under the License Agreement
or the Pfizer Agreement or otherwise and will not constitute a breach of or
default or event of default under the License Agreement or the Pfizer Agreement
or any other agreement or law applicable thereto.

        (i)    All amounts required to be paid to any Pfizer Party under the
Pfizer Agreement have been paid to such Pfizer Party, and no amount is required
to be paid by Vertex to any Pfizer Party under the Pfizer Agreement.

        (j)    Vertex has not received a notice under the License Agreement
stating that GSK has sublicensed any of its rights under the License Agreement.

        (k)   Vertex has not consented to (i) an assignment by GSK of any of
GSK's rights or obligations under the License Agreement or the Pfizer Agreement
or (ii) an assignment by any or all of the Pfizer Parties of any of such Pfizer
Party's rights or obligations under the Pfizer Agreement, nor does Vertex have
Knowledge of any such assignment by GSK or a Pfizer Party.

        (l)    Neither Vertex nor GSK has made any claim of indemnification
under the License Agreement.

        (m)  Vertex has not exercised its rights to conduct an audit under
Section 5.5 of the License Agreement.

        (n)   GSK has not made, or attempted to make, any demonstration to
Vertex that its profit margin on sales of Licensed Products is materially and
unusually low, under the provisions of Section 5.3.1 of the License Agreement
addressing the obligation to pay Enhanced Royalties (as defined therein).

        (o)   To Vertex's Knowledge, Vertex has received all amounts owed to it
under Article V of the License Agreement.

Section 3.14.    Set-off and Other Sources of Royalty Reduction.

        Except for Permitted Set-offs, GSK has no right of Set-off under any
contract or other agreement against the Royalties or any other amounts payable
to Vertex under the License Agreement. GSK has not exercised, and to Vertex's
Knowledge, GSK has not had the right to exercise, and to Vertex's Knowledge, no
event or condition exists that, upon notice or passage of time or both, would
reasonably be expected to permit GSK to exercise, any Set-off against the
Royalties or any other amounts payable to Vertex under the License Agreement,
except pursuant to paragraph five of the Side Agreement. To the Knowledge of
Vertex, there are no third party patents that would provide a basis for a
reduction in the royalties due to Vertex pursuant to the License Agreement,
other than the patents licensed pursuant to the Pfizer Agreement, and the
royalties payable thereunder. There are no compulsory licenses granted or, to
the Knowledge of Vertex, threatened with respect to the Patent Rights and there

13

--------------------------------------------------------------------------------



is no basis for GSK to claim a royalty reduction under Section 5.3.6 of the
License Agreement with respect thereto. Neither Vertex nor, to the Knowledge of
Vertex, GSK, has taken any of the actions described in Section 13.16(b) or
Section 13.16(c) of the License Agreement, as applicable.

Section 3.15.    UCC Representations and Warranties.

        Vertex's exact legal name is, and for the immediately preceding 10 years
has been, "Vertex Pharmaceuticals Incorporated," and Vertex's principal place of
business and jurisdiction of incorporation is, and for the past 10 years has
been, located in The Commonwealth of Massachusetts.

Section 3.16.    Taxes.

        No deduction or withholding for or on account of any tax has been made,
or was required under applicable law to be made, from any payment to Vertex
under the License Agreement.

Section 3.17.    Field of Use.

        The Products are the only Licensed Products that currently have any
established value in the Field. Other than the Products, no Licensed Product is
under development in the Field by Vertex or any of its Affiliates or, to the
Knowledge of Vertex, GSK or any of its Affiliates.

Section 3.18.    Disclosure.

        The Information Memorandum (excluding Section 5 ("L.E.K. Report") and
Section 11 ("Opinions Regarding Vertex Patents and Commercialization") thereof),
taken as a whole, does not contain any untrue statement of a material fact or
omit to state any material fact necessary to make the statements therein not
misleading in light of the circumstances under which they were made. Vertex
makes no representation or warranty, express or implied, with respect to the
matters disclosed in Section 5 ("L.E.K. Report"); Section 7 ("Proposed Forms of
Debt Documentation"); Section 8 ("Proposed Form of Partnership Agreement"); and
Section 11 ("Opinions Regarding Vertex Patents and Commercialization") of the
Information Memorandum; provided, however, that, notwithstanding the foregoing,
any and all information provided or made available by or on behalf of Vertex or
any of its Affiliates to the third parties which prepared the aforementioned
Sections of the Information Memorandum was, on the date so provided or made
available, and is, in each case true and correct in all material respects.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

        The Purchaser hereby represents and warrants to Vertex as of the date
first written above and the Closing Date, the following:

Section 4.01.    Organization.

        The Purchaser is a Delaware limited partnership duly formed, validly
existing and in good standing under the laws of the State of Delaware, and has
all partnership powers and all licenses, authorizations, consents and approvals
of any Governmental Authority required to carry on its business as now
conducted.

Section 4.02.    Authorization.

        The Purchaser has all necessary partnership power and authority to enter
into, execute and deliver the Transaction Documents and to perform all of the
obligations to be performed by it hereunder and thereunder and to consummate the
transactions contemplated hereunder and thereunder. The Transaction Documents
have been, or will be when executed, duly authorized, executed and delivered

14

--------------------------------------------------------------------------------



by the Purchaser and each Transaction Document constitutes, or will constitute
when executed, the legal, valid and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its respective terms,
subject, as to enforcement of remedies, to bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors' rights generally
or general equitable principles.

Section 4.03.    Governmental and Third Party Authorization.

        The execution and delivery by the Purchaser of the Transaction
Documents, and the performance by the Purchaser of its obligations and the
consummation of any of the transactions contemplated hereunder and thereunder,
do not require any consent, approval, license, order, authorization, or
declaration from, notice to, action or registration by, or filing with any
Governmental Authority or any other Person.

Section 4.04.    Broker's Fees.

        The Purchaser has not taken any action that would entitle any Person to
any commission or broker's fee in connection with the transactions contemplated
by the Transaction Documents.

Section 4.05.    No Conflicts.

        Neither the execution and delivery of any of the Transaction Documents
nor the performance or consummation of the transactions contemplated hereby or
thereby will: (i) contravene, conflict with, result in a breach or violation of,
constitute a default (with or without notice or lapse of time, or both) under,
or accelerate the performance provided by, in any material respects any
provisions of (A) any statute, law, rule or regulation of any Governmental
Authority, or any judgment, order, writ, decree, permit or license of any
Governmental Authority, to which the Purchaser or any of its assets or
properties may be subject or bound, or (B) any contract, agreement, commitment
or instrument to which the Purchaser is a party or by which the Purchaser or any
of its assets or properties is bound or committed; or (ii) contravene, conflict
with, result in a breach or violation of, constitute a default (with or without
notice or lapse of time, or both) under, or accelerate the performance provided
by, any provisions of any organizational or constitutional documents of the
Purchaser.

Section 4.06.    Access to Information.

        The Purchaser acknowledges that it has (i) reviewed the License
Agreement and such other documents and information relating to the Products and
(ii) has had the opportunity to ask such questions of, and to receive answers
from, representatives of Vertex concerning the License Agreement and the
Products, in each case, as it deemed necessary to make an informed decision to
purchase, acquire and accept the Purchased Interest in accordance with the terms
of this Agreement. The Purchaser has such knowledge, sophistication and
experience in financial and business matters that it is capable of evaluating
the risks and merits of purchasing, acquiring and accepting the Purchased
Interest in accordance with the terms of this Agreement.

Section 4.07.    No Litigation.

        There is no (i) action, suit, arbitration proceeding, claim,
investigation or other proceeding pending, or, to the knowledge of the
Purchaser, threatened against the Purchaser, at law or in equity or (ii) inquiry
by a Governmental Authority pending or, to the knowledge of the Purchaser,
threatened against the Purchaser, which in each case with respect to clauses (i)
and (ii) above, if adversely determined, would prevent the consummation of the
transactions contemplated by this Agreement.

15

--------------------------------------------------------------------------------



Section 4.08.    Funds Available.

        The Purchaser has sufficient funds on hand or binding and enforceable
commitments to provide it with sufficient funds to satisfy its obligations, in
each case to pay the Purchase Price, and the Purchaser has no reason to believe,
and has not been provided with oral or written notice that any of its investors
are not required or do not intend, for any reason, to satisfy their obligations
under such commitments. The Purchaser acknowledges and agrees that its
obligations under this Agreement are not contingent on obtaining financing.

ARTICLE V
COVENANTS

        The parties covenant and agree as follows:

Section 5.01.    Books and Records.

        (a)   After receipt by Vertex of notice of any action, claim, demand,
dispute, investigation, arbitration or proceeding (commenced or threatened)
relating to the transactions contemplated by any Transaction Document, the
Purchased Interest, the License Agreement, the Pfizer Agreement or the Side
Agreement, or any default or termination by any Person under the License
Agreement, the Pfizer Agreement or the Side Agreement, Vertex (i) shall promptly
inform the Purchaser in writing of the receipt of such notice and the substance
thereof and (ii) shall, if such notice is in writing, promptly furnish the
Purchaser with a copy of such notice and any related materials with respect
thereto; provided, however, that, with respect to this clause (ii), for so long
as the disclosure by Vertex to the Purchaser of any portion of such information
would constitute a breach by Vertex of any confidentiality obligation to GSK or
any other Person pursuant to the License Agreement, as in effect on the date
hereof, or the Pfizer Agreement, Vertex may withhold and shall have no
obligation to disclose or furnish to the Purchaser solely such portion of such
information.

        (b)   Vertex shall keep and maintain, or cause to be kept and
maintained, at all times full and accurate books and records adequate to reflect
accurately all financial information it has received from GSK with respect to
the Royalties, and all amounts paid and/or payable to Pfizer with respect to the
Pfizer Agreement.

        (c)   Promptly after receipt by Vertex of any written notice,
certificate, offer, proposal, correspondence, report or other communication
relating to the License Agreement, the Pfizer Agreement, the Side Agreement, the
Royalties, the Patent Rights, the Purchased Interest or the Products, Vertex
shall (i) inform the Purchaser in writing of such receipt, (ii) provide to the
Purchaser in writing a reasonably detailed description of the substance thereof
and (iii) furnish the Purchaser with a copy of such notice, certificate, offer,
proposal, correspondence, report or other communication; provided, however, that
(i) this paragraph (c) shall not apply to any such communication solely with
respect to Permitted Amendments; provided that, upon any such Permitted
Amendment becoming legally binding or effective, Vertex shall promptly provide
the Purchaser with written notice thereof and a copy of such Permitted Amendment
and (ii) with respect to clauses (ii) and (iii) of this paragraph (c), for so
long as the disclosure by Vertex to the Purchaser of any portion of such
information would constitute a breach by Vertex of any confidentiality
obligation to GSK or any other Person pursuant to the License Agreement, as in
effect on the date hereof, or the Pfizer Agreement, Vertex may withhold and
shall have no obligation to disclose or furnish to the Purchaser solely such
portion of such information.

Section 5.02.    Confidentiality; Public Announcement.

        (a)   Except as otherwise required by law or the rules and regulations
of any securities exchange or trading system or the FDA or any other
Governmental Authority with similar

16

--------------------------------------------------------------------------------



regulatory authority and except as otherwise set forth in this Section 5.02, all
Confidential Information furnished by Vertex to the Purchaser, as well as the
terms, conditions and provisions of this Agreement and any other Transaction
Document, shall be kept confidential by the Purchaser, and shall be used by the
Purchaser only in connection with this Agreement and any other Transaction
Document and the transactions contemplated hereby and thereby. Notwithstanding
the foregoing, the Purchaser may disclose such information to its actual and
potential partners, directors, employees, managers, officers, agents, investors
(including any holder of debt securities of the Purchaser and its agents and
representatives), co-investors, insurers and insurance brokers, underwriters,
financing parties, equity holders, brokers, advisors, lawyers, bankers, trustees
and representatives; provided that such Persons (i) shall be informed of the
confidential nature of such information and shall be obligated to keep such
information confidential pursuant to obligations of confidentiality no less
onerous than those set out herein or (ii) shall have executed and delivered the
Resale Confidentiality Undertaking attached as Exhibit B to the Indenture.

        (b)   Vertex and the Purchaser acknowledge that each party will, after
execution of this Agreement, make a public announcement of the transactions
contemplated by the Transaction Documents. Vertex and the Purchaser agree that
after the Closing, public announcements may be issued in the form of one or more
press releases, in each case subject to the Purchaser or Vertex having a
reasonable prior opportunity to review such public announcement, and which
announcement shall be in a form mutually acceptable to the Purchaser and Vertex;
and either party may thereafter disclose any information contained in such press
release at any time without the consent of the other party.

Section 5.03.    Quarterly Certificates.

        Vertex shall, within fifteen (15) calendar days following the receipt by
Vertex of the reports required under Section 5.4 of the License Agreement (each,
a "Section 5.4 Report"), deliver to the Purchaser a report of the Controller (or
equivalent officer) of Vertex certifying as to (i) the aggregate amount (in U.S.
dollars) that should have been received by the Purchaser in respect of the
quarterly period covered by such Section 5.4 Report and (ii) all other
information set forth in such Section 5.4 Report; provided, however, that, with
respect to this clause (ii), for so long as the disclosure by Vertex to the
Purchaser of any portion of such information would constitute a breach by Vertex
of any confidentiality obligation to GSK or any other Person pursuant to the
License Agreement, as in effect on the date hereof, or the Pfizer Agreement,
Vertex may withhold and shall have no obligation to disclose or furnish to the
Purchaser solely such portion of such information.

17

--------------------------------------------------------------------------------





Section 5.04.    Best Efforts; Further Assurance.

        (a)   Subject to the terms and conditions of this Agreement, each party
hereto will use its best efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary under applicable laws and
regulations to consummate the transactions contemplated by the Transaction
Documents. The Purchaser and Vertex agree to execute and deliver such other
documents, certificates, agreements and other writings and to take such other
actions as may be necessary or desirable, or reasonably requested by the other,
in order to consummate or implement expeditiously the transactions contemplated
by any Transaction Document and to vest and maintain in the Purchaser good,
valid and marketable rights and interests in and to the Purchased Interest free
and clear of all Liens.

        (b)   Vertex and the Purchaser shall cooperate and provide assistance as
reasonably requested by the other party, at the expense of such other party
(except as otherwise provided herein), in connection with any litigation,
arbitration or other proceeding (whether threatened, existing, initiated, or
contemplated prior to, on or after the date hereof) to which the other party
hereto, any of its Affiliates or controlling Persons or any of their respective
officers, directors, shareholders, members, controlling persons, managers,
agents or employees is or may become a party or is or may become otherwise
directly or indirectly affected or as to which any such Persons have a direct or
indirect interest, in each case relating to any Transaction Document, the
Purchased Interest or the transactions described herein or therein but in all
cases excluding any litigation brought by Vertex against the Purchaser or
brought by the Purchaser against Vertex.

Section 5.05.    Payments to Vertex on Account of the Purchased Interest.

        (a)   Notwithstanding the terms of the GSK Direction, if GSK, any Pfizer
Party, any Sublicensee or any other Person makes any payment to Vertex or any of
its Subsidiaries on account of the Purchased Interest, then Vertex promptly, and
in any event no later than three (3) Business Days following the receipt by
Vertex or such Subsidiary of such payment, shall remit such payment to the
Purchaser Account pursuant to Section 5.05(c).

        (b)   All payments made to Vertex on account of the Purchased Interest
shall be held by Vertex in trust for the benefit of the Purchaser until remitted
to the Purchaser Account pursuant to Section 5.05(c) and Vertex shall have no
right, title or interest whatsoever in such amounts and shall not create or
suffer to exist any Lien thereon.

        (c)   Vertex shall make all payments to be made by Vertex pursuant to
this Agreement by wire transfer of immediately available funds, without Set-off,
to the following account (or to such other account as the Purchaser shall notify
Vertex in writing from time to time) (the "Purchaser Account"):

Bank Name: U.S. Bank National Association
ABA #: 091-000-022
Account #: 173103321092 Account Name: Fosamprenavir 123490000
Attention: Josh Tripi

        (d)   If GSK, any Pfizer Party, any Sublicensee or any other Person
makes any payment to the Purchaser of Royalties relating to (i) periods prior to
the Royalties Commencement Date; or (ii) amounts owed to Pfizer under the Pfizer
Agreement, then the Purchaser promptly, and in any event no later than five
(5) Business Days following the receipt by the Purchaser of such payment, shall
remit such payment to the Vertex Account pursuant to Section 5.05(f), or to the
Pfizer Account pursuant to Section 5.05(h), as applicable.

        (e)   All payments made to the Purchaser on account of Royalties
relating to periods prior to the Royalties Commencement Date shall be held by
the Purchaser in trust for the benefit of

18

--------------------------------------------------------------------------------






Vertex until remitted to the Vertex Account pursuant to Section 5.05(f) and the
Purchaser shall have no right, title or interest whatsoever in such amounts.

        (f)    The Purchaser shall make all payments in respect of Royalties
relating to periods prior to the Royalties Commencement Date to be made by the
Purchaser pursuant to this Agreement by wire transfer of immediately available
funds, without Set-off, to the following account (or to such other account as
Vertex shall notify the Purchaser in writing from time to time) (the "Vertex
Account"):

Bank Name: Bank of America
ABA #: 026009593
Account #: 0009954309
Account Name: Vertex Pharmaceuticals Inc.
SWIFT Code: BOFAUS3N

        (g)   All payments made to the Purchaser on account of amounts owing to
Pfizer under the Pfizer Agreement shall be held by the Purchaser in trust for
the benefit of Pfizer until remitted to the Pfizer Account pursuant to
Section 5.05(h) and the Purchaser shall have no right, title or interest
whatsoever in such amounts.

        (h)   The Purchaser shall make all payments in respect of amounts owed
to Pfizer under the Pfizer Agreement to be made by the Purchaser pursuant to
this Agreement by wire transfer of immediately available funds, without Set-off,
to the following account (or to such other account as Vertex shall notify the
Purchaser in writing from time to time) (the "Pfizer Account"):

Bank Name: Bank of America
ABA #: 026009593
Account #: 4622832034
Account Name: Vertex Pharmaceuticals Inc. f/b/o Pfizer, Inc.
SWIFT Code: BOFAUS3N

Section 5.06.    License Agreement and Pfizer Agreement.

        (a)   Vertex shall comply with its obligations under the provisions of
the License Agreement, the Pfizer Agreement and the Side Letter and, without the
prior written consent of the Purchaser, shall not (i) forgive, release or
compromise any amount owed to or becoming owing to Vertex under the License
Agreement related to the Royalties or the Purchased Interest, (ii) waive, amend,
cancel, terminate or, except as otherwise expressly set forth in this Article V,
fail to exercise, any rights constituting or involving the right to receive the
Royalties, (iii) create or permit to exist any Lien on the Purchased Interest,
the Royalties or the Patent Rights, (iv) challenge or assist in a challenge of
the legality, validity or enforceability of any of the Patent Rights, (v) amend,
modify, restate, cancel, supplement, terminate or waive the Pfizer Agreement,
the Side Agreement or any provision of the Pfizer Agreement or the Side
Agreement, or grant any consent under or with respect to the Pfizer Agreement or
the Side Agreement, (vi) other than a Permitted Amendment, amend, modify,
restate, cancel, supplement or terminate the License Agreement or any provision
of the License Agreement, (vii) grant any consent or waiver under or with
respect to any provision of the License Agreement that could reasonably be
expected to, individually or in the aggregate, result in an Adverse Effect or
(viii) agree to do any of the foregoing, including entering into any agreement
with GSK under the provisions of the License Agreement. Vertex covenants that
for so long as Section 13.16(c) of the License Agreement remains in effect,
Vertex shall not take any action giving rise to GSK's right to terminate
Vertex's rights to further Royalties, pursuant to the terms of Section 13.16(c)
of the License Agreement.

        (b)   Vertex shall promptly provide to the Purchaser copies of any
notices, reports or other information given or prepared by GSK or any other
Person and received by Vertex after the date

19

--------------------------------------------------------------------------------






of this Agreement pursuant to the License Agreement, the Pfizer Agreement, the
Side Agreement or hereunder which relate to the Royalties or the Purchased
Interest; provided, however, that for so long as the disclosure by Vertex to the
Purchaser of any portion of such information would constitute a breach by Vertex
of any confidentiality obligation to GSK or any other Person pursuant to the
License Agreement, as in effect on the date hereof, or the Pfizer Agreement,
Vertex may withhold and shall have no obligation to disclose or furnish to the
Purchaser solely such portion of such information.

        (c)   Promptly after (i) receiving notice from GSK, any Pfizer Party or
any other Person, (A) terminating the License Agreement, the Pfizer Agreement or
the Side Agreement (in each case, in whole or in part), (B) alleging any breach
of or default under the License Agreement, the Pfizer Agreement or the Side
Agreement by Vertex or (C) asserting the existence of any facts, circumstances
or events which alone or together with other facts, circumstances or events
could reasonably be expected (with or without the giving of notice or passage of
time or both) to give rise to a breach of or default under the License
Agreement, the Pfizer Agreement or the Side Agreement or the right to terminate
the License Agreement, the Pfizer Agreement or the Side Agreement (in each case,
in whole or in part) by GSK (except pursuant to Section 11.2 of the License
Agreement), any Pfizer Party or any other Person or (ii) Vertex otherwise has
Knowledge of any fact, circumstance or event which alone or together with other
facts, circumstances or events could reasonably be expected (with or without the
giving of notice or passage of time or both) to give rise to a breach of or
default under the License Agreement, the Pfizer Agreement or the Side Agreement
by Vertex or give GSK, any Pfizer Party or any other Person the right to
terminate the License Agreement, the Pfizer Agreement or the Side Agreement
(except pursuant to Section 11.2 of the License Agreement), in each case, Vertex
shall (x) promptly give a written notice to the Purchaser describing in
reasonable detail the relevant breach or default, including a copy of any
written notice received from GSK, any Pfizer Party or the other relevant Person,
and, in the case of any breach or default or alleged breach or default by
Vertex, describing in reasonable detail any corrective action Vertex proposes to
take and (y) use its best efforts to cure such breach or default and shall give
written notice to the Purchaser upon curing such breach or default; provided,
however, that, if Vertex fails to cure such breach or default promptly, the
Purchaser shall, to the extent permitted under the License Agreement, the Pfizer
Agreement and the Side Agreement, be entitled to take any and all actions the
Purchaser deems reasonably necessary to cure such breach or default promptly,
and Vertex shall promptly reimburse the Purchaser for all costs and expenses
incurred in connection therewith.

        (d)   Promptly after Vertex obtains Knowledge of a breach of or default
or alleged breach or default under the License Agreement, the Pfizer Agreement
or the Side Agreement by GSK, any Pfizer Party or any other Person (each, a
"Defaulting Party") or of the existence of any facts, circumstances or events
which alone or together with other facts, circumstances or events could
reasonably be expected (with or without the giving of notice or passage of time
or both) to give rise to a breach of or default under the License Agreement, the
Pfizer Agreement or the Side Agreement by a Defaulting Party, or a right to
terminate the License Agreement, the Pfizer Agreement or the Side Agreement by
Vertex, in each case, Vertex shall (i) promptly give a written notice to the
Purchaser describing in reasonable detail the relevant breach, default or
termination event, and (ii) as and when requested in writing by the Purchaser,
proceed in consultation with the Purchaser and take such permissible actions
(including commencing legal action against the Defaulting Party to the License
Agreement, the Pfizer Agreement or the Side Agreement) as the Purchaser may in
writing instruct with respect to such breach, default or termination event or
alleged breach, default or termination event (including the selection of legal
counsel reasonably satisfactory to the Purchaser) to enforce compliance by the
Defaulting Party with the relevant provisions of the License Agreement, the
Pfizer Agreement or the Side Agreement and to exercise any or all of Vertex's
rights and remedies, whether under the License Agreement, the Pfizer

20

--------------------------------------------------------------------------------






Agreement or the Side Agreement or by operation of law, with respect thereto.
The reasonable fees and expenses of Vertex's outside legal counsel (which
counsel shall be reasonably satisfactory to the Purchaser) incurred by Vertex in
commencing and pursuing such action against the Defaulting Party shall be borne
solely by the Purchaser (unless such breach or default results from or is caused
by, directly or indirectly, a breach or default by Vertex, in which case such
fees and expenses shall be borne solely by Vertex) and the Purchaser shall
reimburse Vertex for all of such fees and expenses so reimbursable by the
Purchaser upon demand. Notwithstanding the foregoing, the Purchaser acknowledges
that GSK has not provided Vertex under the License Agreement with any marketing
reports, updates to schedules, or Net Sales or royalty information on a
country-by-country basis, and the Purchaser agrees that such failure and any
continued failure by GSK to provide any such marketing reports, updates or
information will not constitute, as between Vertex and the Purchaser, a breach
of or default under the License Agreement by GSK. Provided that to do so will
not affect in an adverse manner the maintenance by Vertex of any applicable
attorney-client privilege, unless other arrangements can be effected to preserve
such privilege, including, without limitation, a joint defense agreement (and
Vertex and the Purchaser agree to negotiate in good faith to promptly execute
and deliver a mutually satisfactory joint defense agreement), the Purchaser
shall have the right, at its sole expense, to participate in and control, with
counsel appointed by it, any meeting, discussion, litigation or other proceeding
relating to any such breach, default or termination event or alleged breach,
default or termination event, including, but not limited to, any counterclaim,
settlement discussions or meetings; provided that the fees and expenses of the
Purchaser's counsel in connection therewith shall be borne by the Purchaser
(unless such breach, default or termination event or alleged breach, default or
termination event results from, or is caused by, directly or indirectly, a
breach or default by Vertex, in which case such fees and expenses shall be borne
solely by Vertex).

        (e)   Subject to Section 8.3(a) of the License Agreement and to
compliance by Vertex with Section 5.06(f), to the extent permitted pursuant to
the License Agreement, Vertex shall (i) to the extent "commercially reasonable"
(as determined below) to do so, take any and all actions, and prepare, execute,
deliver and file any and all agreements, documents and instruments that are
reasonably necessary or desirable to diligently maintain the Patent Rights, at
the sole expense of Vertex (which expenses may be reimbursable to Vertex by GSK
under the License Agreement), and (ii) diligently defend (and enforce) the
Patent Rights against infringement or interference by any other Persons, and
against any claims of invalidity or unenforceability, in any jurisdiction
(including by bringing any legal action for infringement or defending any
counterclaim of invalidity or action of a third party for declaratory judgment
of non-infringement or non-interference), with counsel reasonably satisfactory
to the Purchaser and whose reasonable fees and expenses shall be borne by the
Purchaser. Vertex and the Purchaser agree that, for purposes of this
Section 5.06(e), the determination of what actions are "commercially reasonable"
shall be made in the context of actions that would be commercially reasonable
for an owner and licensor of the Patent Rights, entitled to the full economic
benefit thereof, without regard to any other business of, or assets owned by,
such owner and licensor of the Patent Rights. Vertex shall not disclaim or
abandon, or fail to take any action necessary or desirable to prevent the
disclaimer or abandonment of, the applicable Patent Rights. The Purchaser, at
its sole option and expense, shall have the right (but not the obligation) to
participate in and control any action, suit or proceeding involving the
infringement, legality, validity, or enforceability of the Patent Rights or the
License Agreement, through counsel of its own choosing, to the same extent that
Vertex has such rights under the License Agreement, and Vertex shall exercise
and enforce such rights on its own behalf (and on behalf of the Purchaser) to
the fullest extent under the terms of the License Agreement; provided that,
Vertex's exercise and enforcement of such rights shall not result in a breach of
this Agreement or a Material Adverse Effect.

21

--------------------------------------------------------------------------------



        (f)    During the term of this Agreement, Vertex (i) will not make a
request under Section 8.3(a) of the License Agreement that patent prosecution
and maintenance with respect to a Product be discontinued, (ii) will give prompt
written notice to the Purchaser of any request by GSK under Section 8.3(a) of
the License Agreement, and will consent or withhold consent to such request as
directed by the Purchaser (provided that if consent is withheld, the Purchaser
will be responsible for all reasonable costs and expenses incurred by Vertex
resulting from such maintenance and preservation) and (iii) Vertex shall refrain
from disposing of or encumbering the Patent Rights.

Section 5.07.    Termination of License Agreement.

        (a)   Without limiting the provisions of Section 5.06, if GSK or Vertex
terminates or provides written notice of termination of the License Agreement,
and at such time the Patent Rights remain economically valuable, then Vertex
shall provide assistance to and cooperate with the Purchaser, at the Purchaser's
sole discretion, cost and expense (including the Purchaser's payment of Vertex's
reasonable attorneys' fees in connection therewith, if any), in such efforts as
the Purchaser shall undertake in connection with the negotiation of a license of
the Patent Rights, to become effective not earlier than the effective date of
termination of the License Agreement, which shall include terms no less
favorable to Vertex than those contained in the License Agreement with respect
to obligations and costs imposed on Vertex, disclaimers of Vertex's liability,
intellectual property ownership and control, commercialization diligence and
indemnification of Vertex (any such license, a "New Arrangement"). Should the
Purchaser identify any New Arrangement, Vertex agrees to duly execute and
deliver such New Arrangement that satisfies the foregoing requirements promptly
upon the written request of the Purchaser. In the event Vertex enters into a New
Arrangement, Vertex agrees to comply with the provisions of this Agreement in
connection with the New Arrangement and references herein to the Purchased
Interest and the License Agreement shall be deemed to be references to any new
purchased interest and any new license agreement constructed under the New
Arrangement, and references to GSK shall be deemed to be references to the other
party to such new license agreement and that other party's Affiliates and
sublicensees. If, at any time after the effective date of termination of the
License Agreement, the Purchaser determines that it is no longer interested in
or ceases to use commercially reasonable efforts to pursue a New Arrangement, it
shall, no later than 60 days after the date thereof, give Vertex written notice
of such determination or ceasing (a "Termination Notice").

        (b)   If there occurs a merger or consolidation of Vertex, on the one
hand, and GSK or its Affiliates, on the other hand, and GSK shall terminate the
License Agreement in connection with any such merger or consolidation, Vertex
shall pay the Purchaser royalties on the Net Sales of Products for the term of
the License Agreement on the same basis as if the License Agreement had
continued and the Purchaser's rights with respect to the Purchased Interest and
the covenants of Vertex under this Agreement shall continue to apply on the same
basis as if the License Agreement was in place between Vertex and GSK.

Section 5.08.    Audits.

        Vertex shall not, without the prior written consent of the Purchaser,
and Vertex shall, upon the written request of the Purchaser, cause an inspection
or audit of GSK's books and records to be conducted pursuant to, and in
accordance with Section 5.5 of the License Agreement; provided, however, that in
no event shall the Purchaser request such examination prior to the six-month
anniversary of the Closing Date; and provided, further, however, that Vertex
shall retain the exclusive right to inspect and audit GSK's books and records at
any time and from time to time at its sole discretion for payments that are paid
or payable to Vertex pursuant to the License Agreement with respect to Net Sales
and Royalties attributable to the period prior to the Royalties Commencement
Date. For the purposes of exercising the Purchaser's rights pursuant to this
Section 5.08, Vertex shall

22

--------------------------------------------------------------------------------



select such public accounting firm as the Purchaser shall recommend for such
purpose. Vertex and the Purchaser agree that all the expenses of any inspection
or audit carried out for the benefit of the Purchaser that would otherwise be
borne by Vertex pursuant to the License Agreement shall instead be borne by the
Purchaser, including such fees and expenses of such public accounting firm as
are to be borne by Vertex pursuant to Section 5.5 of the License Agreement
together with Vertex's reasonable out-of-pocket costs incurred in connection
with such examination or audit. To the extent that disclosure of an inspection
or audit report prepared by such public accounting firm is permitted pursuant to
the License Agreement, Vertex will furnish such inspection or audit report to
the Purchaser. To the extent that disclosure of such inspection or audit report
is not permitted by the License Agreement, Vertex shall deliver to the Purchaser
a certificate signed by an authorized signatory of Vertex and such public
accounting firm certifying whether or not the results of such inspection or
audit uncovered a discrepancy between the amounts paid to the Purchaser in
respect of the Purchased Interest and the amounts that should have been paid to
the Purchaser in respect of the Purchased Interest and the amount of any such
discrepancy and any other information permitted to be disclosed pursuant to the
License Agreement. The Purchaser shall have the right to require Vertex, in
writing, at the sole expense of the Purchaser, to exercise Vertex's rights under
the License Agreement to cause GSK to cure such discrepancy in accordance with
the License Agreement.

Section 5.09.    Notice.

        (a)   In addition to, and not in limitation of, the other provisions of
this Agreement, Vertex shall provide the Purchaser with written notice as
promptly as practicable (and in any event within five (5) Business Days) after
becoming aware of any of the following:

        (1)   the occurrence of a Bankruptcy Event;

        (2)   any material breach or default by Vertex of any covenant,
agreement or other provision of this Agreement or any other Transaction
Document; or

        (3)   any representation or warranty made by Vertex in any of the
Transaction Documents or in any certificate delivered to the Purchaser pursuant
hereto shall prove to be untrue, inaccurate or incomplete in any respect on the
date as of which made.

        (b)   Vertex shall notify the Purchaser in writing not less than 30 days
prior to any change in, or amendment or alteration of, Vertex's (i) legal name;
(ii) form or type of organization or corporate structure; or (iii) jurisdiction
of organization.

Section 5.10.    Sale of HIV Protease Inhibitor.

        In the event Vertex consummates or concludes a Permitted Amendment as
contemplated in clause (ii) of the definition of such term, then from the date
of such Permitted Amendment until May 28, 2013, Vertex covenants and agrees that
neither it, nor any of its Subsidiaries or licensees, shall make a commercial
sale in the Territory, as defined in the License Agreement, of any HIV protease
inhibitor that incorporates any product or intellectual property that is
excluded from the coverage of the License Agreement pursuant to such Permitted
Amendment.

ARTICLE VI
THE CLOSING; CONDITIONS TO CLOSING

Section 6.01.    Closing.

        Subject to the closing conditions set forth in Sections 6.02 and 6.03,
the closing of the transactions contemplated hereby (the "Closing") shall take
place on May 30, 2008, or such other date as the parties shall mutually agree
(the "Closing Date") at the offices of Pillsbury Winthrop Shaw Pittman LLP
located at 1540 Broadway, New York, NY 10036, or such other place as the parties
mutually agree.

23

--------------------------------------------------------------------------------



Section 6.02.    Conditions Applicable to the Purchaser in Closing.

        The obligations of the Purchaser to effect the Closing, including the
requirement to pay the Purchase Price pursuant to Section 2.03, shall be subject
to the satisfaction of each of the following conditions, on the Closing Date,
any of which may be waived by the Purchaser in its sole discretion:

        (a)    Accuracy of Representations and Warranties.    The
representations and warranties of Vertex set forth in the Transaction Documents
that are qualified as to materiality or by Material Adverse Effect shall be
true, correct and complete, and those representations and warranties of Vertex
not so qualified shall be true, correct and complete in all material respects,
in each case as of the date hereof and as of the Closing Date.

        (b)    No Adverse Circumstances.    There shall not have occurred any
change, effect, event, occurrence, state of facts, development or condition that
has had or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

        (c)    Litigation.    No action, suit, litigation, proceeding or
investigation shall have been instituted, be pending or, to the Knowledge of
Vertex, threatened (i) challenging or seeking to make illegal, to delay or
otherwise directly or indirectly to restrain or prohibit the consummation of the
transactions contemplated by this Agreement, or seeking to obtain damages in
connection with the transactions contemplated by this Agreement, or (ii) seeking
to restrain or prohibit the Purchaser's purchase, acquisition and acceptance or
future receipt of any or all of the Purchased Interest.

        (d)    Bill of Sale and Receipt.    A Bill of Sale in the form set forth
in Exhibit A, and a receipt in respect of that Bill of Sale in a form reasonably
acceptable to the Purchaser, shall have been executed and delivered by Vertex to
the Purchaser, and the Purchaser shall have received the same.

        (e)    Legal Opinion.    The Purchaser shall have received the opinion
of Dewey & LeBoeuf LLP, transaction counsel to Vertex, in form and substance
satisfactory to the Purchaser and its counsel to the effect set forth in
Exhibit B.

        (f)    Corporate Documents of Vertex.    The Purchaser shall have
received certificates of an executive officer of Vertex (the statement made in
which shall be true and correct on and as of the Closing Date): (i) attaching
copies, certified by such officer as true and complete, of resolutions of the
board of directors of Vertex authorizing and approving the execution, delivery
and performance by Vertex of the Transaction Documents and the transactions
contemplated herein and therein; (ii) setting forth the incumbency of the
officer or officers of Vertex who have executed and delivered the Transaction
Documents including therein a signature specimen of each officer or officers;
and (iii) attaching copies, certified by such officer as true and complete, of
long form good standing certificates of the appropriate Governmental Authority
of Vertex's jurisdiction of incorporation, stating that Vertex is in good
standing under the laws of such jurisdiction.

        (g)    Covenants.    Vertex shall have complied in all material respects
with its covenants set forth in the Transaction Documents.

        (h)    GSK Direction and GSK/Pfizer Instruction.    Copies of (x) the
irrevocable direction to GSK to pay the Royalties evidenced by the Purchased
Interest directly to the Purchaser Account in the form set forth in Exhibit C
(the "GSK Direction") and (y) the irrevocable standing instruction to GSK under
paragraph five of the Side Agreement to pay all amounts required to be paid
under the Pfizer Agreement directly to Pfizer in the form set forth in Exhibit D
(the "GSK/Pfizer Instruction") shall have been signed and delivered by Vertex to
the Purchaser, and the Purchaser shall have received the same.

        (i)    Other Documents and Financing Statements.    The Purchaser shall
have received such other certificates, documents and financing statements as the
Purchaser may reasonably request,

24

--------------------------------------------------------------------------------






including a financing statement satisfactory to the Purchaser to create,
evidence and perfect the sale of the Purchased Interest pursuant to
Section 2.01(c) and the back-up security interest granted pursuant to
Section 2.01(d).

Section 6.03.    Conditions Applicable to Vertex in Closing.

        The obligations of Vertex to effect the Closing shall be subject to the
satisfaction of each of the following conditions, on the Closing Date, any of
which may be waived by Vertex in its sole discretion:

        (a)    Accuracy of Representations and Warranties.    The
representations and warranties of the Purchaser set forth in the Transaction
Documents that are qualified as to materiality shall be true, correct and
complete, and those representations and warranties of the Purchaser not so
qualified shall be true, correct and complete in all material respects, in each
case as of the date hereof and as of the Closing Date.

        (b)    Litigation.    No action, suit, litigation, proceeding or
investigation shall have been instituted, be pending or, to the knowledge of the
Purchaser, threatened (i) challenging or seeking to make illegal, to delay or
otherwise directly or indirectly to restrain or prohibit the consummation of the
transactions contemplated by this Agreement, or seeking to obtain damages in
connection with the transactions contemplated by this Agreement, or (ii) seeking
to restrain or prohibit the Purchaser's purchase, acquisition and acceptance or
future receipt of any or all of the Purchased Interest.

        (c)    Covenants.    The Purchaser shall have complied in all material
respects with its covenants set forth in the Transaction Documents.

        (d)    Purchase Price.    Vertex shall have received payment of the
Purchase Price in accordance with Section 2.03.

ARTICLE VII
TERMINATION

Section 7.01.    Termination Date.

        After the Closing, this Agreement shall terminate on the later of
(i) the date on which Purchaser's right to receive Royalties pursuant to the
License Agreement shall have terminated; (ii) the 60th day after the date, if
any, on which the Purchaser would be required to deliver a Termination Notice
pursuant to Section 5.07(a); and (iii) if a New Arrangement is entered into by
Vertex, the date on which such New Arrangement expires or is terminated in
accordance with its terms.

Section 7.02.    Effect of Termination.

        In the event of the termination of this Agreement pursuant to
Section 7.01, this Agreement shall become void and of no further force and
effect, except for those rights and obligations that have accrued prior to the
date of such termination or relate to any period prior thereto, including the
payment in accordance with the terms hereof of any Royalty relating to the
period commencing on the Royalties Commencement Date and ending on the date of
such termination. Notwithstanding the foregoing, Articles VII and VIII and
Sections 5.02, 5.04(b), 5.05 (with respect to any Royalty relating to any period
prior to the date of such termination), 5.06 (with respect to the period
commencing on the Royalties Commencement Date and ending on the date of such
termination), 5.07 and 5.08 (to the extent then available pursuant to the
License Agreement), shall survive such termination and there shall be no
liability on the part of any party hereto, any of its Affiliates or controlling
Persons or any of their respective officers, directors, shareholders, members,
controlling persons, managers, agents or employees, other than as set forth in
this Section 7.02, Section 5.02 and Article VIII, each of which shall survive
any termination as set forth in Section 8.01. Nothing contained in this
Section 7.02 shall relieve any party from liability for any breach of this
Agreement that occurs prior to such termination.

25

--------------------------------------------------------------------------------



ARTICLE VIII
MISCELLANEOUS

Section 8.01.    Survival.

        All representations and warranties made herein and in any other
Transaction Document or any certificates delivered pursuant to this Agreement
shall survive the execution and delivery of this Agreement and the Closing and
shall continue to survive until the date that is three (3) years after the
Closing Date; provided, however, that the representations and warranties
contained in Sections 3.01, 3.02, 3.04, 3.08, 3.09, 3.10, 3.11, 3.12, 3.13 and
3.14 shall survive until the date that is six (6) months after the termination
of this Agreement; provided, further, however, that it is understood and agreed
that, notwithstanding the survival provisions of this Section 8.01, all of the
representations and warranties made by the parties are made only as of the date
of this Agreement and the Closing Date as provided in Articles III and IV and
Sections 6.02 and 6.03. The obligations of (i) Vertex to indemnify and hold
harmless any Purchaser Indemnified Party under Section 8.05 and (ii) the
Purchaser to indemnify and hold harmless any Vertex Indemnified Party under
Section 8.05, in each case shall terminate (i) when the applicable
representation or warranty terminates pursuant to this Section 8.01, with
respect to claims made pursuant to Sections 8.05(a)(i) and 8.05(b)(i), as
applicable, (ii) ninety (90) days after the date on which the rights and
obligations of Vertex or the Purchaser, as the case may be, under a particular
covenant or agreement contained in this Agreement are terminated or expire
pursuant to the terms hereof, with respect to claims made under
Section 8.05(a)(ii) or 8.05(b)(ii), as the case may be, (iii) 60 days after the
expiration of the applicable statute of limitations (or waivers or extensions
thereof), with respect to claims made pursuant to Section 8.05(a)(iii),
8.05(a)(iv) and 8.05(b)(iii); provided, however, that, in each case, such
obligations to indemnify and hold harmless shall not terminate with respect to
any item as to which a Purchaser Indemnified Party or a Vertex Indemnified Party
shall have, before the expiration of the applicable period, previously notified
the indemnifying party pursuant to Section 8.05.

Section 8.02.    Specific Performance.

        Each of the parties hereto acknowledges that the other party will have
no adequate remedy at law if it fails to perform any of its obligations under
any of the Transaction Documents. In such event, each of the parties agrees that
the other party shall have the right, in addition to any other rights it may
have (whether at law or in equity), to specific performance of this Agreement.

Section 8.03.    Notices.

        All notices, consents, waivers and communications hereunder given by any
party to the other shall be in writing, signed by the party giving such notice,
and shall be deemed to have been duly given when (i) delivered by hand;
(ii) sent by facsimile (with written confirmation of receipt) if sent during
regular business hours on a Business Day (and, if not, then on the next
succeeding Business Day), provided that a copy is mailed by registered mail,
return receipt requested; (iii) received by the addressee, if sent by nationally
recognized overnight delivery service (receipt requested); or (iv) sent by
e-mail if sent during regular business hours on a Business Day (and, if not,
then on the next succeeding Business Day), provided that a copy is mailed by
registered mail, return receipt requested (provided, however, that delivery will
not be deemed effective unless the addressee provides written confirmation of
receipt by facsimile or return e-mail (automatic e-mail responses do not
constitute confirmation), in each case, to the applicable addresses, facsimile
numbers and/or e-mail addresses set forth below:

26

--------------------------------------------------------------------------------



        If to the Purchaser to:

Fosamprenavir Royalty, L.P.
c/o Richards, Layton & Finger, P.A.
One Rodney Square
920 North King Street
Wilmington, DE 19801
Attention: William J. Haubert
Facsimile: (302) 498-7559
E-mail: haubert@rlf.com


        with a copy (which shall not constitute notice) to:

Fosam Investors, L.P.
c/o Cowen Healthcare Royalty Partners, L.P.
177 Broad Street, Suite 1101
Stamford, CT 06901
Attention: Clarke B. Futch
Facsimile No: (646) 562-1293
E-mail: clarke.futch@cowen.com

        with a copy (which shall not constitute notice) to:

Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York 10005
Attention: Christopher T. Cox
Facsimile No.: (212) 269-5420
E-mail: ccox@cahill.com

        with a copy (which shall not constitute notice) to:

U.S. Bank National Association
One Federal Street, 3rd Floor
Boston, MA 02110
Attention: Corporate Trust Services (Fosamprenavir Royalty, L.P.).
Facsimile No.: (617) 603-6683

        If to Vertex to:

Vertex Pharmaceuticals Incorporated
130 Waverly Street
Cambridge, MA 02139
Attention: Kerry K. Reinertsen, Ph.D.
                  Vice President, Business and Corporate Development
Facsimile No.: (617) 444-6632
E-Mail: kerry_reinertsen@vrtx.com

        with a copy (which shall not constitute notice) to:

Vertex Pharmaceuticals Incorporated
130 Waverly Street
Cambridge, MA 02139
Attention: Kenneth S. Boger, Esq.
                  Senior Vice President and General Counsel
Facsimile No.: (617) 444-7117
E-Mail: ken_boger@vrtx.com

27

--------------------------------------------------------------------------------





or to such other address or addresses, facsimile number or numbers or e-mail
address or addresses as the Purchaser or Vertex may from time to time designate
by notice as provided herein, except that notices of such changes shall be
effective only upon receipt.

Section 8.04.    Successors and Assigns.

        The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Vertex shall not be entitled to assign any of its obligations and
rights under any of the Transaction Documents, the License Agreement, the Pfizer
Agreement or the Side Letter without the prior written consent of the Purchaser;
provided, however, that Vertex may, without the consent of the Purchaser, assign
any of its obligations or rights under the Transaction Documents, the License
Agreement, the Pfizer Agreement or the Side Letter to any other Person with
which it may merge or consolidate or to which it may sell all or substantially
all of its assets or all of its assets related to the Products, provided that
the assignee under such assignment agrees to be bound by the terms of the
Transaction Documents, the License Agreement, the Pfizer Agreement or the Side
Letter, as applicable, and furnish a written agreement to the Purchaser in form
and substance reasonably satisfactory to the Purchaser to that effect. The
Purchaser may assign any of its obligations and rights hereunder, without
restriction and without the consent of Vertex. The Purchaser shall give notice
of any such assignment to Vertex after the occurrence thereof. Vertex shall be
under no obligation to reaffirm any representations, warranties or covenants
made in this Agreement or any of the other Transaction Documents or take any
other action in connection with any such assignment by the Purchaser.

Section 8.05.    Indemnification.

        (a)   Vertex hereby indemnifies and holds each of the Purchaser and its
Affiliates and any and all of their respective partners, directors, managers,
members, officers, employees, agents and controlling Persons (each, a "Purchaser
Indemnified Party") harmless from and against, and will pay to each Purchaser
Indemnified Party the amount of, any and all Losses incurred or suffered by such
Purchaser Indemnified Party arising out of: (i) any breach of any
representation, warranty or certification made by Vertex in any of the
Transaction Documents or certificates given by Vertex in writing pursuant hereto
or thereto, (ii) any breach of or default under any covenant or agreement by
Vertex pursuant to any Transaction Document or the License Agreement, (iii) any
Excluded Liabilities and Obligations, and (iv) any fees, expenses, costs,
liabilities or other amounts incurred or owed by Vertex to any brokers,
financial advisors or comparable other Persons retained or employed by it in
connection with the transactions contemplated by this Agreement. Any amounts due
to any Purchaser Indemnified Party hereunder shall be payable by Vertex to such
Purchaser Indemnified Party promptly upon demand.

        (b)   The Purchaser hereby indemnifies and holds each of Vertex and its
Affiliates and any and all of their respective partners, directors, managers,
members, officers, employees and agents (each, a "Vertex Indemnified Party")
harmless from and against, and will pay to each Vertex Indemnified Party the
amount of, any and all Losses incurred or suffered by such Vertex Indemnified
Party arising out of: (i) any breach of any representation, warranty or
certification made by the Purchaser in any of the Transaction Documents or
certificates given by the Purchaser in writing pursuant hereto or thereto,
(ii) any breach of or default under any covenant or agreement by the Purchaser
pursuant to any Transaction Document and (iii) any fees, expenses, costs,
liabilities or other amounts incurred or owed by the Purchaser to any brokers,
financial advisors or comparable other Persons retained or employed by it in
connection with the transactions contemplated by this Agreement. Any amounts due
to any Vertex Indemnified Party hereunder shall be payable by the Purchaser to
such Vertex Indemnified Party upon demand.

28

--------------------------------------------------------------------------------



        (c)   If any claim, demand, action, or proceeding (including any
investigation by any Governmental Authority) shall be brought or alleged against
an indemnified party in respect of which indemnity is to be sought against an
indemnifying party pursuant to the preceding paragraphs, the indemnified party
shall, promptly after receipt of notice of the commencement of any such claim,
demand, action or proceeding, notify the indemnifying party in writing of the
commencement of such claim, demand, action or proceeding, enclosing a copy of
all papers served, if any; provided that, the omission to so notify such
indemnifying party will not relieve the indemnifying party from any liability
that it may have to any indemnified party under the foregoing provisions of this
Section 8.05 unless, and only to the extent that, such omission results in the
forfeiture of, or have a material adverse effect on the exercise or prosecution
of, substantive rights or defenses by the indemnifying party. In case any such
action is brought against an indemnified party and it notifies the indemnifying
party of the commencement thereof, the indemnifying party will be entitled, at
the indemnifying party's sole cost and expense, to participate therein and, to
the extent that it may wish, to assume the defense thereof, with counsel
reasonably satisfactory to such indemnified party (who shall not, except with
the consent of the indemnified party, be counsel to the indemnifying party), and
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party will not be
liable to such indemnified party under this Section 8.05 for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof other than reasonable costs of investigation. In any such
proceeding, an indemnified party shall have the right to retain its own counsel,
but the reasonable fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel, (ii) the
indemnifying party has assumed the defense of such proceeding and has failed
within a reasonable time to retain counsel reasonably satisfactory to such
indemnified party or (iii) the named parties to any such proceeding (including
any impleaded parties) include both the indemnifying party and the indemnified
party and representation of both parties by the same counsel would be
inappropriate due to actual or potential conflicts of interests between them
based on the advice of counsel to the indemnifying party. It is agreed that the
indemnifying party shall not, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the reasonable fees and
expenses of more than one separate law firm (in addition to local counsel where
necessary) for all such indemnified parties. The indemnifying party shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
from and against any Loss by reason of such settlement or judgment. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement, compromise or discharge of any claim or pending or
threatened proceeding in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party, unless such settlement, compromise or discharge, as the case may be,
(i) includes an unconditional written release of such indemnified party, in form
and substance reasonably satisfactory to the indemnified party, from all
liability on claims that are the subject matter of such claim or proceeding,
(ii) does not include any statement as to an admission of fault, culpability or
failure to act by or on behalf of any indemnified party and (iii) does not
impose any continuing material obligation or restrictions on any indemnified
party.

        (d)   Except in the case of fraud or intentional breach, following
Closing, the indemnification afforded by this Section 8.05 shall be the sole and
exclusive remedy for any and all Losses sustained or incurred by a party hereto
in connection with the transactions contemplated by the Transaction Documents,
including with respect to any breach of any representation, warranty or
certification made by a party hereto in any of the Transaction Documents or
certificates given by a party in writing pursuant hereto or thereto or any
breach of or default under any covenant or

29

--------------------------------------------------------------------------------






agreement by a party pursuant to any Transaction Document. Notwithstanding
anything in this Agreement to the contrary, (i) in the event of any breach or
failure in performance of any covenant or agreement contained in any Transaction
Document, the non-breaching party shall be entitled to specific performance,
injunctive or other equitable relief pursuant to Section 8.02 hereof; and
(ii) in no event shall Losses include consequential damages; provided, however,
that any indemnified party shall be entitled to recover for profits lost or
otherwise not realized following the Royalties Commencement Date with respect to
the Purchased Interest solely to the extent that such profits are reasonably
foreseeable in connection with the breach, default or violation that is the
subject of the indemnification claim. For clarity, neither party shall have any
right to terminate this Agreement or any other Transaction Document after the
Closing as a result of any breach by the other party hereof or thereof, but
instead shall have the rights set forth in this Section 8.05 and Section 8.02.

Section 8.06.    Independent Nature of Relationship.

        (a)   The relationship between Vertex and the Purchaser is solely that
of seller and purchaser, and neither the Purchaser nor Vertex has any fiduciary
or other special relationship with the other or any of their respective
Affiliates. Nothing contained herein or in any other Transaction Document shall
be deemed to constitute Vertex and the Purchaser as a partnership, an
association, a joint venture or other kind of entity or legal form.

        (b)   No officer or employee of the Purchaser will be located at the
premises of Vertex or any of its Affiliates.

        (c)   None of Vertex and/or any of its Affiliates shall at any time
obligate the Purchaser, or impose on the Purchaser any obligation, in any manner
or with respect to any Person not a party hereto.

Section 8.07.    Tax.

        (a)   Notwithstanding the accounting treatment thereof, for United
States federal, state and local tax purposes, Vertex and the Purchaser shall
treat the transactions contemplated by the Transaction Documents as a sale for
United States federal, state and local tax purposes.

        (b)   All payments to the Purchaser under this Agreement shall be made
without any deduction or withholding for or on account of any tax payable by
Vertex, provided that if deduction or withholding of any tax is required from
any such payment under this Agreement or from any payment under the License
Agreement by reason of Vertex's being a party to the License Agreement, the sum
payable shall be increased and paid by Vertex as necessary so that after making
all required deductions and withholdings, the Purchaser receives an amount equal
to the amount that it would have received had no such deductions or withholdings
been made.

        (c)   The parties hereto agree not to take any position that is
inconsistent with the provisions of this Section 8.07 on any tax return or in
any audit or other administrative or judicial proceeding unless (i) the other
party to this Agreement has consented to such actions, or (ii) the party that
contemplates taking such an inconsistent position has been advised by nationally
recognized tax counsel in writing that there is no "reasonable basis" (within
the meaning of Treasury Regulation Section 1.6662-3(b)(3)) for the position
specified in this Section 8.07. If there is an inquiry by any Governmental
Authority of Vertex or the Purchaser related to this Section 8.07, the parties
shall cooperate with each other in responding to such inquiry in a reasonable
manner consistent with this Section 8.07.

30

--------------------------------------------------------------------------------



Section 8.08.    Entire Agreement.

        This Agreement, together with the Exhibits and Schedules hereto (which
are incorporated herein by reference), and the other Transaction Documents
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersede all prior agreements, understandings and
negotiations, both written and oral, between the parties with respect to the
subject matter of this Agreement. No representation, inducement, promise,
understanding, condition or warranty not set forth herein (or in the Exhibits,
Schedules or other Transaction Documents) has been made or relied upon by either
party hereto. Neither this Agreement, nor any provision hereof, is intended to
confer upon any Person other than the parties hereto any rights or remedies
hereunder.

Section 8.09.    Governing Law.

        (a)   This Agreement shall be construed in accordance with and governed
by the laws of the State of New York, without giving effect to the principles of
conflicts of law thereof.

        (b)   Each of the parties hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

        (c)   Each of the parties hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

        (d)   Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8.03. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

Section 8.10.    Waiver of Jury Trial.

        EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

31

--------------------------------------------------------------------------------



Section 8.11.    Severability.

        If one or more provisions of this Agreement are held to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision were so excluded and shall remain in full force
and effect be enforceable in accordance with its terms. Any provision of this
Agreement held invalid or unenforceable only in part or degree by a court of
competent jurisdiction shall remain in full force and effect to the extent not
held invalid or unenforceable.

Section 8.12.    Counterparts; Effectiveness.

        This Agreement may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. This Agreement shall become effective
when each party hereto shall have received a counterpart hereof signed by the
other party hereto. Any counterpart may be executed by facsimile signature and
such facsimile signature shall be deemed an original.

Section 8.13.    Amendments; No Waivers.

        (a)   Neither this Agreement nor any term or provision hereof may be
amended, changed or modified except with the written consent of the parties
hereto. No waiver of any right hereunder shall be effective unless such waiver
is signed in writing by the party against whom such waiver is sought to be
enforced.

        (b)   No failure or delay by either party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

Section 8.14.    Interpretation.

        (a)   Except as otherwise provided or unless the context otherwise
requires, whenever used in this Agreement, (i) any noun or pronoun shall be
deemed to include the plural and the singular; (ii) the use of masculine
pronouns shall include the feminine and neuter, (iii) the terms "include" and
"including" shall be deemed to be followed by the phrase "without limitation";
(iv) the word "or" shall be inclusive and not exclusive; (v) all references to
Sections refer to the Sections of this Agreement, all references to Schedule
refer to the Schedule attached hereto or delivered with this Agreement, as
appropriate, and all references to Exhibits refer to the Exhibits attached to
this Agreement, each of which is made a part of this Agreement for all purposes;
and (vi) each reference to "herein" means a reference to "in this Agreement".

        (b)   The provisions of this Agreement shall be construed according to
their fair meaning and neither for nor against any party hereto irrespective of
which party caused such provisions to be drafted. Each of the parties hereto
acknowledges that it has been represented by an attorney in connection with the
preparation and execution of this Agreement.

        (c)   Unless expressly provided otherwise, the measure of a period of
one month or one year for purposes of this Agreement shall be that date of the
following month or year corresponding to the starting date, provided that if no
corresponding date exists, the measure shall be that date of the following month
or year corresponding to the next day following the starting date. For example,
one month following February 18th is March 18th, and one month following
March 31 is May 1.

[Signature page follows]

32

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the date first above
written.

    VERTEX PHARMACEUTICALS
INCORPORATED
 
 
By:
/s/ Ian F. Smith

--------------------------------------------------------------------------------

      Name: Ian F. Smith       Title:   Executive Vice President and Chief
Financial Officer

 

    FOSAMPRENAVIR ROYALTY, L.P.
 
 
By:
Fosamprenavir Royalty GP, L.L.C.,
as its general partner
 
 
By:
Cowen Healthcare Royalty GP, LLC,
as its sole member
 
 
By:
/s/ Clarke B. Futch

--------------------------------------------------------------------------------

      Name: Clarke B. Futch       Title:   Authorized Signatory

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2

